Exhibit 10.10

LOAN AGREEMENT

THIS LOAN AGREEMENT (as it may be amended, restated, supplemented, extended or
renewed from time to time, this “Agreement”) is made as of October 2, 2015,
between GE CAPITAL FRANCHISE FINANCE CORPORATION, a  Delaware corporation
 (“Lender”), and CDOR JAX COURT, LLC, a Delaware limited liability company and
TRS JAX COURT, LLC, a Delaware limited liability company (each a “Borrower”,
with references in the Loan Documents to “Borrower” meaning each Borrower).

FOR VALUABLE CONSIDERATION, the parties agree as follows:

 

ARTICLE 1
AGREEMENT TO LEND

1.1Agreement.  Lender agrees to make a term loan (the “Loan”) to Borrower on the
terms and conditions in this Agreement and the other Loan Documents.  Borrower
agrees to borrow and repay the Loan, with interest, in accordance with the Note,
this Agreement, and the other Loan Documents.

ARTICLE 2
LOAN TERMS

2.1Loan Purpose.  The Loan shall be used exclusively by Borrower for Site
acquisitions and to fund certain other permitted amounts (to the extent herein
provided), in accordance with the terms of this Agreement and the other Loan
Documents.

2.2Loan Amount; Note.  The “Loan Amount” will equal $10,100,000. The Loan will
be evidenced by Borrower’s Term Loan Note to Lender in the Loan Amount (the
“Note”).

2.3Collateral.  The Loan will be secured by the Collateral described in the
“Collateral Table” attached as Exhibit 2.3, as well as all other Collateral
described in the Loan Documents.

2.4Closing.  The Loan closing (the “Closing”) will occur within three Business
Days following satisfaction (or waiver by Lender) of each of the closing
conditions listed on Exhibit 2.4 (collectively, the “Closing Conditions”). The
date on which the Closing occurs is the “Closing Date.”    Borrower hereby
authorizes Lender to insert the Closing Date on the first page hereof, as the
date hereof, and in the various Loan Documents, including the Note, as the date
thereof.  The Closing must occur on or before 11:00 o’clock a.m. local time in
Phoenix, Arizona, on October 2, 2015 (the “Closing Deadline”).  If the Closing
has not occurred on or before the Closing Deadline, Lender shall have absolutely
no obligation whatsoever to make the Loan to Borrower.  Lender may extend the
Closing Deadline in Lender’s sole discretion.  Any Closing Deadline extension
must be in writing to be valid.

2.5Funding.  Prior to Closing, Borrower shall deliver to Lender a complete,
executed “Closing Draw Request” for disbursement of the Loan proceeds.  At
Closing Lender will fund the Loan by wire transfer in accordance with the
instructions contained in the Closing Draw Request.  Lender shall be entitled to
fully rely and act on the Closing Draw Request and shall have no duty to verify
the content or accuracy of information contained therein, the authority of the
person executing the Closing Draw Request or the identity of the sender
thereof.  Lender does not have and is not undertaking any obligation whatsoever
to Borrower to verify the source of the Closing Draw Request or to detect errors
in transmission or content, including discrepancies between account names and
numbers.    

2.6Closing Fee.  At Closing, Borrower will pay Lender a closing fee equal to
1.00% of the Loan Amount.

2.7Transaction Costs; Deposits.  Borrower shall pay Lender, at or prior to
Closing, all reasonable out‑of‑pocket costs and expenses incurred by or on
behalf of Lender in connection with Lender’s underwriting and closing due
diligence and the negotiation, documentation, and closing of the Loan (including
in connection with Lender’s evaluation of and determinations with respect to,
the Closing conditions precedent) (the “Transaction Costs”).  Transaction Costs
include the following, as applicable:  (a) Lender’s outside legal counsel fees;
(b) expenses for UCC search reports, title searches,



 

FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

22601107

1

 

--------------------------------------------------------------------------------

 

and title insurance; (c) escrow, recording, and filing fees; (d) transfer or
mortgage taxes (if any); (e) costs of site inspections, inspection reports,
surveys, appraisals, flood certifications, environmental reports and testing,
and other due diligence required by Lender; and (f) costs and fees of
consultants and other professional advisers retained by Lender.  At Closing, all
deposits paid by Borrower prior to entering into this Agreement,  other than
rate lock fee deposits (if any), shall be applied to pay Transaction Costs and
any other fees, costs and expenses then payable by Borrower.  If the deposit
exceeds the sum of such items, the excess will be refunded at Closing.



2.8General Payment Provisions.

(a)Manner and Place; No Deductions.  Principal, interest, and all other amounts
due to Lender from time to time under the Notes, this Agreement, and the other
Loan Documents, including each Monthly Payment due under the Notes (each, a
“Payment”) shall be made by Automated Clearing House (“ACH”) debit (and Borrower
agrees to execute and deliver to Lender such authorizations and agreements as
Lender may require to establish such ACH arrangements) unless Lender gives prior
written consent, in its sole discretion, for Payments to be made by wire
transfer.  Any Payment made by wire transfer and not received by Lender prior to
12:00 o’clock noon (local Phoenix, Arizona time) may, in Lender’s sole
discretion, be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue.  All
Payments, including Payments made by ACH debit, shall be in U.S. dollars and
shall be made from a business deposit account in Borrower’s name at a U.S. bank.
 All Payments shall be made without deduction of present and future Taxes (such
amounts to be paid by Borrower) and without any other abatement, reduction,
setoff, defense, counterclaim, deferment or recoupment.

(b)Application of Payments Generally.  Except as otherwise provided in
subsection (c) below: (i) all Payments of principal and interest required to be
made pursuant to the Note shall be applied first to accrued and unpaid interest
and then  to principal; (ii) Payments by or on behalf of Borrower for fees,
costs, and other expenses payable pursuant to any Loan Document, including
Payments with respect to Transaction Costs, Closing fees and expenses, and other
amounts payable by a Credit Party pursuant to any provision of the Loan
Documents, shall be applied to the applicable fee, cost or other expense; and
(iii) if Lender receives any other Payment, including Collateral proceeds and
principal prepayments, Lender shall apply such Payment in such order, manner,
and amounts as is specifically provided in the applicable Loan Document pursuant
to which such Payment is made, or, in the absence of such a provision, in such
order, manner, and amounts as Lender, in its sole discretion, may determine.

(c)Application of Payments After Default.  Any other provision of this
Agreement, the Note or any other Loan Document to the contrary notwithstanding,
during such time as a Default has occurred and is continuing, all Payments shall
be applied in such order and manner and in such amounts as Lender, in its sole
discretion, may determine.

2.9Cash Sweep Account.    

(a)Control Agreement.  Within 90 days after Closing, Borrower shall establish a
deposit account (the “Deposit Account”) with a bank reasonably acceptable to
Lender (the “Approved Bank”), and Lender, Borrower and the Approved Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Lender (a  “Deposit Account Control Agreement”) with respect to
the Deposit Account. All revenues from the Site, including payments from credit
card issuers, shall be deposited into such Deposit Account and Borrower shall
provide for the execution and delivery of all documents required by such credit
card issuers in order to provide for the deposit of such payments into the
Deposit Account.    Borrower grants to Lender a lien and security interest and a
full right of offset in all funds held in the Deposit Account.  Borrower
acknowledges and agrees that in no way shall Lender’s review, approval or
payment of any amounts in the Deposit Account be deemed or construed as imposing
an obligation on Lender to manage or operate the Site or to pay any costs and
expenses of owning and operating the Site as a Permitted Concept or be deemed or
construed as an approval of the amount of any such cost or expenses or the
performance of any vendor supplying materials or services to the Site.  Unless
an Event of Default or Sweep Period is continuing, Borrower may withdraw and use
any amounts held in the Deposit Account for any purpose permitted by this
Agreement and the other Loan Documents.

(b)      Cash Sweep.  Upon Lender’s review of the Financial Statements and
Compliance Certificates delivered pursuant to Section 4.15(a) and Section
4.15(g) of this Agreement, including Borrower’s calculation of the Cash Sweep
Debt Yield for the measurement period corresponding to such Financial Statements
and



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

2

--------------------------------------------------------------------------------

 

Compliance Certificates, if Lender determines that the Cash Sweep Debt Yield at
the end of any Fiscal Quarter is less than 10.0%, Lender in its sole discretion
shall have the right to so notify Borrower (a “Debt Yield Notice”).  Upon
receipt of the Debt Yield Notice, Borrower and College Park Borrower shall make
a prepayment or prepayments (with such prepayment(s) to be applied by Lender to
outstanding principal on the Loan or the College Park Loan, in such order,
manner, and amounts as Lender, in its sole discretion, may determine, without
regard to whether and to what extent such prepayment(s) was made by Borrower or
College Park Borrower) in an amount sufficient to reduce the aggregate
outstanding principal amount of the Loan and the College Park Loan to an amount
(as determined by Lender) at which the Cash Sweep Debt Yield is equal to or
greater than 11.0% or, on the date that is 10 days after Borrower’s receipt of
the Debt Yield Notice, a  “Sweep Period” shall commence and continue until
satisfaction of the Cash Sweep Release Requirements (as defined below).    At
all times a Sweep Period is in effect pursuant to this Section 2.7:  

(i)Within 5 days of the beginning of such Sweep Period, Borrower shall deliver
to Lender a pro forma budget and projections for the Site for the one (1) year
period following the date thereof, detailing on a monthly basis the projected
gross income and projected out of pocket costs and expenses of Borrower to own
and operate the Site as a Permitted Concept, which budget and projections shall
be subject to Lender’s approval (the “Approved Budget”);

(ii)Borrower shall deliver to Lender an updated Approved Budget (which updated
Approved Budgets shall be subject to Lender’s approval): (1) within fifteen (15)
days after Lender’s request following the end of any Fiscal Quarter of Borrower;
and (2) within thirty (30) days prior to the end of the one (1) year period
covered by the previous Approved Budget (Borrower shall deliver  such updated
Approved Budget without the requirement for Lender’s request);

(iii)whether or not a Default or Event of Default exists and is continuing,
Lender shall have the right to notify the Approved Bank to terminate all access
by Borrower (or any authorized representative of Borrower) to the Deposit
Account;

(iv)subject to the proviso immediately below, pursuant to the Deposit Account
Control Agreement the amounts held in such Deposit Account shall be used,
disbursed or maintained on deposit solely for the following: (i) to pay to
Lender the scheduled monthly principal and interest payments on account of the
Loan; (ii) to pay to Lender any other amounts that become due and owing to
Lender under the Loan Documents; (iii) to pay the costs and expenses of owning
and operating the Site in accordance with the Approved Budget; and (iv) to
maintain on deposit in such Deposit Account, any excess amounts as operating
reserves; provided, however, upon the occurrence and during the continuance of
an Event of Default, Lender shall have the right and be entitled, without notice
to Borrower, to apply any funds held in the Deposit Account to satisfy the
Obligations under the Loan Documents, in such order and priority as Lender shall
determine in Lender’s sole discretion;

(v)at the election of Lender, in Lender’s sole and absolute discretion, Lender
may condition disbursement of any funds in the Deposit Account on Lender’s
receipt from Borrower of a disbursement request in form and substance acceptable
to Lender and containing a detailed description of the costs and expenses then
due and owing by Borrower, together with invoices, bills and evidence of payment
of amounts for which Borrower is requesting reimbursement.   Lender shall also
have the right, from time-to-time, to require Borrower to deliver such evidence
of Borrower’s revenue received, and costs and expenses incurred, in connection
with the operation of the Site as Lender may require; and

(vi)for the avoidance of doubt, the existence of a Sweep Period shall not in
itself constitute a Default or Event of Default.

(c) Duration of Cash Sweep.  Each Sweep Period shall remain in effect until such
time as (i) there is no Default or Event of Default, and (ii) Cash Sweep Debt
Yield is equal to or greater than 11.0% for two consecutive Fiscal Quarters
(both of which shall be after the beginning of the applicable Sweep Period)
(collectively, the “Cash Sweep Release Requirements”), as calculated by Borrower
and evidenced by the corresponding Financial Statements and Compliance
Certificates delivered pursuant to Section 4.15(a) and Section 4.15(g), which
calculations shall be subject to Lender’s review and approval.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

3

--------------------------------------------------------------------------------

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Borrower acknowledges and agrees that the representations and warranties in this
Article are a material consideration to Lender; that Lender is relying on their
correctness and completeness in entering into this Agreement and making the
Loan; and that these representations and warranties are true and accurate as of
the date hereof,  will be true and accurate as of the Closing, as if made at
Closing, and will survive the Closing, regardless of any investigation or
inspection by Lender.  Accordingly, Borrower represents, warrants, and certifies
to and covenants with Lender that:

3.1Borrower Status.  Borrower’s exact legal name is set forth on the signature
page hereof.  Borrower is a domestic U.S. entity, validly existing and in good
standing under the laws of the state of its formation, is duly qualified and
licensed to do business in the state where each Site is located, and has full
power and authority to enter into and perform its obligations under the Loan
Documents to which it is a party.  Borrower’s chief executive office and
principal place of business is at the location set forth on the signature page
hereof.  Set forth on Exhibit 3.1 is a true and complete organizational chart
for Borrower.

3.2Due Authorization, Execution and Delivery.  The Loan Documents have been duly
authorized and validly executed and delivered by Borrower.  The individual(s)
executing the Loan Documents on behalf of Borrower have been duly authorized to
do so in accordance with resolutions duly adopted by Borrower’s board of
directors (or similar governing body), members, or partners, as the case may be.

3.3No Conflicts; No Defaults.  The authorization, execution, delivery,
consummation, and performance by Borrower of the Loan Documents does not and
will not conflict with, violate, or breach (a) any provision of Borrower’s
organizational documents; (b) any Applicable Law; or (c) any Contractual
Obligation of Borrower.  Borrower is not in default under and, to the best of
Borrower’s knowledge, no event has occurred that, with the giving of notice or
the passage of time, or both, would constitute a default under any Contractual
Obligation of Borrower.

3.4Binding Obligations. This Agreement and the other Loan Documents to which a
Credit Party is a party constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally, and general principles of equity.

3.5Litigation and Condemnation.  There is no action, suit, investigation,
proceeding or arbitration at law or in equity, including condemnation
proceedings or proceedings in lieu of condemnation, pending or, to the best of
Borrower’s knowledge, threatened against or affecting (a) Borrower or any of its
assets or revenues, which, if adversely determined, either (i) could result in
uninsured liability of Borrower in excess of $50,000, or (ii) could reasonably
likely cause a Material Adverse Effect, (b)  Guarantor or any of its assets or
revenues, which, if adversely determined, would reasonably likely cause a
Material Adverse Effect; or (c) any of the Loan Documents or any of the
transactions contemplated thereby.

3.6Administrative, Criminal and Governmental Matters and Investigations.  There
are no administrative or criminal matters or investigations, government
investigations or audits, or other similar matters currently pending or, to the
best of Borrower’s knowledge, threatened that involve any Credit Party nor has
any Credit Party been involved in any such matters within the past seven years.

3.7Bankruptcy and Similar Matters. There are no bankruptcy, insolvency, or
similar proceeding currently pending or, to the best of Borrower’s knowledge,
threatened that involve any Credit Party.  During the past seven years:  (a) no
assets of any Credit Party have been the subject of any foreclosure or similar
proceeding or been transferred by deed in lieu; (b) no Credit Party has filed
(or had filed against such Credit Party) a petition under the U.S. Bankruptcy
Reform Act of 1978, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”) or obtained
a discharge of its debts under the Bankruptcy Code; and (c) no Person that is a
principal officer, executive, member, manager or equity owner of a Credit Party
held a similar position in an entity that, during the time such Person held such
position or within one year after leaving such position, filed (or had filed
against it) a petition under the Bankruptcy Code or that obtained a discharge of
its debts under the Bankruptcy Code.

3.8Solvency.  Both before and after giving effect to consummation of the
transactions contemplated by the Loan Documents to be consummated at or
concurrently with the Closing and the payment and accrual of all Transaction
Costs, and other costs, fees, and expenses payable in connection with the
foregoing, the Credit Parties taken together, and Borrower, individually, are
Solvent.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

4

--------------------------------------------------------------------------------

 

3.9Anti-Money Laundering; Anti-Terrorism.  Each Credit Party and its Affiliates
(each, an “AML Party”) is and will remain in compliance with the following
(collectively, the “AML Requirements”):  all U.S. economic sanctions laws and
executive orders; all regulations promulgated by the U.S. Office of Foreign
Assets Control (“OFAC”); and all applicable anti-money laundering and
counter-terrorism provisions of the Bank Secrecy Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56,, and all rules and regulations
issued pursuant to such laws, including those relating to “know your customer”,
anti-money laundering, and anti-terrorism.  No AML Party is or will become a
Person (a) included by OFAC on the list of Specially Designated Nationals and
Blocked Persons (the “SDN List”) or who is otherwise the target of U.S. economic
sanctions laws, such that, in either case, a U.S. Person cannot engage in
business transactions with such Person; or (b) that is Controlled by, or acting,
directly or indirectly, for or on behalf of, any Person on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions,
such that entry into or performance under any Loan Document would violate
Applicable Law.  For purposes of this Section and Section 4.14, “Affiliate” does
not include equity owners of any entity that is publicly traded on a recognized
national U.S. stock exchange.

3.10Title to Assets; Permitted Exceptions.  Borrower owns all assets reflected
in its most recent balance sheet delivered to Lender, except for assets disposed
of in the ordinary course of business since the date of such balance
sheet.  Borrower is the owner of all of the Collateral, free and clear of all
Liens and other matters affecting title to such assets, other than the Permitted
Exceptions.

3.11Outstanding Indebtedness.  As of the Closing Date and after giving effect to
the Closing, Borrower has no outstanding Indebtedness, other than (a) the
Obligations; (b) trade debt incurred and paid in the ordinary course of business
and in any event within 90 days after incurrence; and (c) Capital Leases and
purchase money Indebtedness in an aggregate principal amount not in excess of
$100,000.  Attached as Exhibit 3.11 is a complete list of Borrower’s outstanding
Capital Leases and purchase money Indebtedness as of the Closing Date and after
giving effect to the Closing.

3.12Compliance with Law; Permits.  Each Site and the operations of each Credit
Party at such Site comply with all Applicable Law, except for such noncompliance
that has not had, and could not reasonably be expected to have, a Material
Adverse Effect.  All governmental permits required to use and operate such Site
for the Permitted Concept, including liquor licenses, if any, have been obtained
and are in full force and effect, except for permits, the failure of which to
obtain or maintain has not had, and could not reasonably be expected to have, a
Material Adverse Effect.

3.13Site Conditions, Zoning, Access, and Utilities.  Each Site, including all
buildings and other improvements associated with such Site, is in good condition
and repair; well maintained, ordinary wear and tear excepted; fully equipped and
operational; free (to the best of Borrower’s knowledge) from structural defects;
and safe and properly lighted.  Each Site is unconditionally zoned by the
appropriate Government Authority for the use of such Site for the Permitted
Concept.  Permanent, legal access is available to each Site from a physically
open and dedicated public right-of-way.  Adequate public or private utilities
are available at each Site to permit operation of such Site as a Permitted
Concept, and all utility connection fees and use charges have been paid in full.

3.14Franchise Agreement.  Attached as Exhibit 3.14 is a complete list of each
Franchise Agreement and the information set forth thereon with respect to each
Franchise Agreement is true, complete, and correct.  At Lender’s request from
time to time, Borrower shall deliver to Lender a fully executed, complete copy
of each Franchise Agreement. Each Franchise Agreement is in full force and
effect, the entire interest of the franchisee thereunder is owned by one or more
of the Credit Parties, and such interest has not been assigned, transferred,
mortgaged, or otherwise encumbered other than pursuant to Lender’s Liens.  No
notice of default from Franchisor has been received by any Credit Party with
respect to any Franchise Agreement that has not been cured, and no notice of
default to Franchisor has been given that has not been cured.  To the best of
Borrower’s knowledge, no event has occurred and no condition exists, including
with respect to any required remodeling or re-imaging, that, with the giving of
notice or the lapse of time or both, would constitute a default under any
Franchise Agreement.    Borrower is not subject to any property or performance
improvement plan or similar requirement under the Franchise Agreement (each, a
“PIP”) or, if Borrower is subject to a PIP, the requirements thereof have been
fully disclosed to Lender, including expenses, required reserves, and other
requirements.

3.15Management Agreement.  Attached as Exhibit 3.15 is a complete list of each
Management Agreement and the information set forth thereon with respect to each
Management Agreement is true, complete, and correct.  At Lender’s request from
time to time, Borrower shall deliver to Lender a fully executed, complete copy
of each Management Agreement.    The Management Agreement is in full force and
effect, the entire interest of the Site owner thereunder is owned by one or more
of the Credit Parties, and such interest has not been assigned, transferred,
mortgaged, or otherwise encumbered other than pursuant to Lender’s Liens.  No
notice of default from Manager has been received by any Credit



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

5

--------------------------------------------------------------------------------

 

Party that has not been cured, and no notice of default to such Manager has been
given that has not been cured.  To the best of Borrower’s knowledge, no event
has occurred and no condition exists that, with the giving of notice or the
lapse of time or both, would constitute a default under the Management
Agreement.  The Management Agreement (a) is fully subordinate to the Loan and
Loan Documents, including to all Lender’s Liens; and (b) does not contain any
rights of first refusal or other options in favor of Manager to acquire any
Collateral or other property of Borrower.



3.16Taxes.  All federal, state, local and foreign income, franchise and other
material tax returns and reports (collectively, “Tax Returns”) required to be
filed by any Tax Affiliate have been filed with the appropriate Government
Authorities, all such Tax Returns are true and correct in all material respects,
and all Taxes reflected therein or otherwise due and payable have been paid
prior to the date on which any Liabilities may be added thereto for non-payment
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP.  No Tax Return is under audit
or examination by any Government Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Government Authority.  Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with Applicable Law, and such withholdings have been timely
paid to the respective Government Authorities.  No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.  “Tax Affiliate” means Borrower and its subsidiaries (if any) and any
Borrower Affiliate with which Borrower files or is eligible to file
consolidated, combined or unitary tax returns.  “Taxes” means all taxes,
including income taxes, excess profits taxes, sales taxes, gross receipts taxes,
payroll taxes, withholding taxes, ad valorem real and personal property taxes
and assessments, and all other taxes, duties, imposts, levies, assessments,
deductions, withholdings, and charges imposed by any Government Authority, and
all Liabilities with respect thereto, excluding taxes imposed on or measured by
the Lender’s net income.

3.17Evaluation Information.  All information provided to Lender by or on behalf
of any Credit Party in connection with the Loan (collectively, the “Evaluation
Information”) is correct and complete in all material respects as of the date
thereof.  Borrower acknowledges that Lender is relying on the Evaluation
Information in entering into this Agreement and making the Loan available to
Borrower.  None of the Credit Parties has any knowledge of any material change
in any of the Evaluation Information that has not been disclosed to Lender in
writing.

3.18Full Disclosure.  There is no fact known to any Credit Party that materially
and adversely affects the business, operations, assets or condition (financial
or otherwise) of any of the Credit Parties that has not been disclosed herein or
in the Evaluation Information.  None of the representations or warranties made
by any Credit Party in the Loan Documents or any exhibit, report, statement or
certificate furnished by or on behalf of any Credit Party pursuant thereto, as
of the date such representations and warranties are made or deemed made,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

3.19Commercial Purpose of Loan.  The purpose of the Loan is a commercial
business purpose and not a personal, family, or household purpose.  No portion
of the Collateral is being used by Borrower or any other Person for any
personal, family or household purposes.

3.20ERISA.  None of the Credit Parties has any Liabilities with respect to, any
employee benefit plan or multiemployer plan, as defined in the Employee
Retirement Income Security Act of 1974 (“ERISA”).

ARTICLE 4
AFFIRMATIVE COVENANTS

Until such time as all Obligations are fully paid and performed:

4.1Organization and Status; Preservation of Existence.  Borrower will continue
to be validly existing and in good standing under the laws of its state of
incorporation or formation and will continue to be qualified to do business in
the state where each Site is located.

4.2Collateral.  Borrower will (a) keep the Collateral free and clear of all
Liens, other than the Permitted Exceptions; (b) use the Collateral only in its
trade or business; (c) keep the tangible Collateral at each Site and maintain
such tangible Collateral in good operating condition and repair and in material
compliance with manufacturers’ 



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

6

--------------------------------------------------------------------------------

 

recommendations, normal wear and tear excepted; and (d) own and keep at each
Site all equipment, including all machinery, furniture, appliances, trade
fixtures, tools, office and record keeping equipment, and inventory required to
be maintained by Borrower at such Site pursuant to the Franchise Agreement and
the Management Agreement for such Site and that are reasonably necessary for the
proper and prudent operation of such Site as the Permitted Concept.



4.3Taxes.  Borrower shall timely pay or cause to be paid, prior to delinquency,
all Taxes which may at any time be assessed, levied or imposed upon Borrower,
any Site, the Collateral, the Loan Documents, the Obligations (unless the same
are being contested as and to the extent permitted under Section 3.2 of the
Mortgage), or the rents, issues, profits, damages, income and other benefits now
or hereafter derived from any of the Sites, or which may arise in respect of the
occupancy, use, possession or operation thereof.

4.4Insurance. 

(a)Insurance Requirements.  Borrower shall obtain and keep in full force and
effect insurance of the types and in amounts customarily carried in lines of
business and in geographic areas similar to Borrower’s and as Lender may specify
from time to time in a letter or other written communication from Lender to
Borrower referencing this Section (each, an “Insurance Requirements Letter”),
including (i) property insurance (Special Form) for 100% of full replacement
value; (ii) business income insurance; (iii) builder’s risk insurance, for any
period during which construction shall take place on the Site; (iv) commercial
general liability insurance, including excess/umbrella coverage and, if liquor,
beer, or wine may be sold at or from the Site, liquor liability coverage; (v)
worker’s compensation insurance; (vi) flood insurance, as provided in the
Mortgage; (vii) earthquake insurance, for Sites located in an area designated by
the US Geological Survey as high hazard; and (viii) such other policies and
coverages as may be necessary to comply with Applicable Law or as Lender may
otherwise require.  Each required insurance policy and coverage (each, a
“Policy”) and each required binder, certificate, or other evidence of coverage
(collectively, with the Policy, the “Policy Documents”) shall satisfy the
requirements set forth in this Section and in any Insurance Requirements Letter
(collectively, the “Insurance Requirements”), unless, in a particular case,
Lender, in its sole discretion and in writing, modifies or waives a particular
Insurance Requirement.  All Insurance Requirements are at the sole cost and
expense of Borrower and apply to each Site.  If, in addition to Borrower, any
other Credit Party has an insurable interest in a particular Site, the Insurance
Requirements shall apply with equal force to such other Credit Party, as if such
Credit Party were a Borrower.  Borrower’s compliance or non-compliance with the
Insurance Requirements shall not limit Borrower’s liability for the acts or
omissions of Borrower or any other Credit Party as provided herein or in any of
the other Loan Documents.

(b)Policy Requirements.  Each insurer must be licensed to do business in each
state where a Site is located and, except for NFIP approved flood insurance
carriers, must be rated A-:VIII or better by Best’s Key Rating Guide.  Each
Policy Document shall name Lender and its successors and/or assigns, and
affiliates, as their interests may appear, as additional insureds and as
mortgagee and loss payee, as applicable, and shall state Borrower’s correct
address and list Borrower as the named insured.  Each Policy shall (i) provide
that the Policy will not be terminated, cancelled or substantially modified
without at least 30 days’ prior written notice to Lender (10 days for
non-payment) and be written for a period of at least 12 consecutive months; (ii)
include a waiver of subrogation by the insurer as to claims against Lender, its
employees, agents, and affiliates and provide that such Policy cannot be
cancelled or suspended on account of the conduct of Borrower, its affiliates, or
any of their respective officers, directors, employees, or agents; (iii) be
written on an “occurrence” basis and provide that all coverage under such Policy
is primary, that any “no other insurance” clause in such Policy excludes
policies of insurance maintained by Lender or its affiliates, and that such
Policy will not be brought into contribution with any insurance maintained by
Lender or its affiliates; (iv) contain a standard without contribution mortgagee
clause endorsement in favor of Lender, its successors, assigns, and affiliates,
as their interests may appear; and (v) include an agreement by the insurer that
any loss will be payable in accordance with the terms of the Policy
notwithstanding any act or neglect of Borrower, anyone acting for Borrower, or
any tenant or other occupant of a Site.  At least 30 days prior to the
expiration of each Policy, Borrower shall furnish Lender written evidence that
such Policy has been renewed or replaced by delivering to Lender a copy of the
replacement Policy or other documentation reasonably satisfactory to Lender
evidencing that the required insurance is in full force and effect.  Policy
deductibles must be stated and may not exceed $25,000, unless otherwise provided
herein or as Lender, in its sole discretion, may agree in writing.

(c)Lender Insurance.  SPECIAL NOTICE:  Unless Borrower provides Lender with
evidence that the required Policies have been obtained, are in full force and
effect, and meet the Insurance Requirements, Lender



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

7

--------------------------------------------------------------------------------

 

may purchase insurance at Borrower’s expense to protect Lender’s
interests.  Borrower may later cancel any insurance purchased by Lender, but
only after providing Lender with evidence that Borrower has been obtained
insurance satisfying the Insurance Requirements.  Borrower shall reimburse
Lender, upon demand, for the costs of such insurance obtained by Lender,
together with interest thereon at the rate of 10% per annum from the date such
insurance was purchased to the date of such reimbursement.

(d)Notice to Lender.  Borrower shall not cause or permit any Policy to be
terminated, cancelled or substantially modified (including, without limitation,
(i) the addition or removal of properties covered by such Policy, and (ii) the
modification of coverage limits) without providing at least 30 days’ prior
written notice to Lender.

4.5Casualty.

(a)Casualty; Continuation of Obligations.  Borrower shall at all times bear the
entire risk of any loss, theft, damage to, or destruction of, any Collateral
from any cause whatsoever, including as a result of a taking by eminent domain
(a “Casualty”).  If a Casualty occurs, whether or not covered by insurance,
Borrower will promptly give Lender written notice thereof, describing the nature
and extent thereof.  No Casualty shall relieve Borrower of any of its
Obligations, including its obligation to make regularly scheduled Note payments.

(b)Restoration Obligation.  Promptly following the occurrence of a Casualty,
Borrower shall, at its expense, commence and diligently complete the repair,
restoration, replacement, and rebuilding of the Collateral as nearly as possible
to its value, condition and character immediately prior to the Casualty
(a “Restoration”).  Borrower shall not be excused from Borrower’s Restoration
obligation, regardless of whether there are Insurance Proceeds available to
Borrower or whether any such Insurance Proceeds are sufficient in amount, and
the application or release by Lender of any Insurance Proceeds shall not cure or
waive any Default under this Agreement or the other Loan Documents or invalidate
any act done pursuant thereto.

(c)Application of Insurance Proceeds.  All insurance proceeds with respect to
any Casualty (the “Insurance Proceeds”) shall be payable to Lender, and Borrower
authorizes and directs any affected insurance company to pay the Insurance
Proceeds directly to Lender.  If Borrower receives any Insurance Proceeds
relating to such Casualty, Borrower shall promptly pay such proceeds to Lender. 
All Insurance Proceeds will be applied by Lender to payment of the Obligations
in such order as Lender, in its sole discretion, shall determine.  To the extent
that Insurance Proceeds are applied to prepay principal on the Loan, no
prepayment fee will be charged in connection with such
prepayment.  Notwithstanding the foregoing, if no Default has occurred and is
continuing, the Insurance Proceeds, less costs, fees and expenses incurred by
Lender and Borrower in the collection thereof, including adjuster’s fees and
expenses and reasonable attorneys’ fees and expenses (the “Net Insurance
Proceeds”), shall be made available to Borrower as follows:  (i) if the Net
Insurance Proceeds are less than $25,000, the Net Insurance Proceeds shall be
paid to Borrower and applied by Borrower to the cost of the Restoration; and
(ii) if the Net Insurance Proceeds are $25,000 or greater, the Net Insurance
Proceeds shall be held and disbursed by Lender, or as Lender may from time to
time direct, as the Restoration progresses, to pay or reimburse Borrower for
Restoration costs, upon Borrower’s written request accompanied by evidence,
reasonably satisfactory to Lender, that:  (A) the Restoration is in compliance
with Applicable Law and all private restrictions and requirements; (B) the
amount requested has been paid or is then due and payable and is properly a part
of such cost; (C) there are no Liens for labor or materials previously supplied
in connection with the Restoration; (D) if the estimated cost of the Restoration
exceeds the Net Insurance Proceeds (exclusive of proceeds received from
Borrower’s business income insurance), Borrower has deposited into an escrow
satisfactory to Lender such excess amount, which sum will be disbursed pursuant
to escrow instructions satisfactory to Lender; and (E) the balance of such Net
Insurance Proceeds, together with the funds deposited into escrow, if any, will,
after making the payment requested, be sufficient to pay the balance of the
Restoration costs.  Upon receipt by Lender of evidence reasonably satisfactory
to it that the Restoration has been completed, the cost thereof has been paid in
full, and that there are no Liens for labor or materials supplied in connection
therewith, the balance, if any, of such Net Insurance Proceeds shall be paid to
Borrower.    

4.6Obligations regarding Representations and Warranties.  Borrower will do all
things necessary or appropriate such that the representations and warranties of
Borrower and the other Credit Parties contained in any of the Loan Documents
remain true, complete, and correct in all material respects.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

8

--------------------------------------------------------------------------------

 

4.7Franchise Agreement.  Borrower will timely comply with and perform all of its
obligations under each Franchise Agreement, including all remodeling and
re-imaging obligations, and will give Lender prompt written notice of the
occurrence of any default by any Credit Party or Franchisor under such Franchise
Agreement and of any notice of default given to any Credit Party by
Franchisor.  Borrower will send Lender copies of all notices given by a Credit
Party to Franchisor concurrently with the giving of such notices to
Franchisor.  Borrower will keep each Franchise Agreement in full force and
effect and will exercise all available options, such that the term of each
Franchise Agreement, as so extended, will not expire prior to the Maturity Date
(as defined in the Note).  Borrower will notify Lender immediately if any Site
becomes subject to any PIP, and Borrower shall provide such information with
respect to such PIP as Lender may require, including the expected expenses,
required reserves and compliance requirements.  Borrower will complete (or cause
to be completed), in lien free condition, all improvements required pursuant to
each PIP by the earlier of (a) the date required thereunder; and (b) the date
that is 180  days following the earlier of (i) the Closing Date or (ii) the date
the Site becomes subject to such PIP.

4.8Management Agreement.  Borrower will timely comply with and perform all of
the property owner’s obligations under the Management Agreement and will give
Lender prompt written notice of the occurrence of any default by any Credit
Party or Manager under the Management Agreement and of any notice of default
given to any Credit Party by Manager.  Borrower will also give Lender prompt
written notice of any bankruptcy filing by or against Manager of which Borrower
has knowledge.  Borrower will send Lender copies of all notices given by a
Credit Party to Manager concurrently with the giving of such notices to
Manager.  Borrower will keep the Management Agreement in full force and effect
and will exercise all available options, such that the term of the Management
Agreement, as so extended, will not expire prior to the Maturity Date (as
defined in the Note).  

4.9Requirement to Operate.  At all times, Borrower shall (a) occupy each Site
and diligently operate its business at each Site as the Permitted Concept;
provided, however, that Borrower may cease operations at a particular Site
during the course of a Restoration, to the extent that operations cannot
reasonably be conducted during such Restoration; and (b) maintain each Site,
including all buildings and other improvements associated with the Site, in good
condition and repair, ordinary wear and tear excepted and safe and properly
lighted.    Borrower will set aside and maintain adequate reserves for repair,
replacement and maintenance of each Site.    

4.10Compliance with Applicable Law; Permits.  Borrower will comply with all
Applicable Law, except for such non-compliance as could not reasonably be
expected to have a Material Adverse Effect.  Borrower will obtain and maintain
in full force and effect at all times all permits that are required to use and
operate each Site as a Permitted Concept,  including any required liquor
licenses.

4.11Payment of Indebtedness.  Borrower will, and will cause each Credit Party
to, pay and discharge, when due and prior to delinquency, all of its
Indebtedness, including, within 90 days of incurrence, all trade debt.

4.12Books and Records.  Borrower will keep proper books and records in which
complete and correct entries are made pursuant to GAAP and Applicable Law of all
financial transactions and Borrower’s assets and business.

4.13Inspections.  Each Credit Party shall, during normal business hours and upon
reasonable advance notice (unless a Default shall have occurred and be
continuing, in which case no notice shall be required and Lender shall have
access at any and all times):  (a) provide access to each Site to the Lender
Parties, and their representatives,  as often as Lender reasonably deems
appropriate; and (b) permit the Lender Parties and their representatives to
inspect, audit and make copies (or take originals if reasonably necessary) of
such Credit Party’s books and records,  and to inspect, review, evaluate and
make physical inspections and appraisals of the Collateral in any manner and
through any medium that Lender considers advisable, and, in each such case, each
Credit Party agrees to provide Lender, at Borrower’s cost and expense, such
clerical and other assistance as Lender may reasonably request.

4.14Anti-Money Laundering; Anti-Terrorism.  Each Credit Party shall, at all
times, comply, and cause its Affiliates to comply, with all AML
Requirements.  Neither Borrower nor any other Credit Party will use any proceeds
of the Credit Facilities directly or indirectly for any payments to any
government official or employee, political party, political party official,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the U.S. Foreign Corrupt Practices Act of 1977.  Within five
days of written request, Borrower shall provide Lender with such documentation
as Lender may request from time to time, to verify compliance with the terms and
conditions of this Section, including with respect to sources of funds for
Payments made or to be made by any Credit Party. 





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

9

--------------------------------------------------------------------------------

 

4.15Financial Reporting. 

(a)Quarterly Reports.  Within 45 days after the end of each Fiscal Quarter of
Borrower (including the last Fiscal Quarter in each Fiscal Year), Borrower shall
deliver to Lender  (and cause College Park Borrower or Guarantor to deliver to
Lender):

(i)Complete Financial Statements for the Fiscal Quarter then ended for Borrower,
College Park Borrower, and Guarantor;

(ii)For the Site and the College Park Site, standard hotel data of rooms sold
and rooms available for the Fiscal Quarter, as well as gross revenue breakdown
of room revenue from other revenue for such period, so that occupancy ADR and
RevPar statistics for such Fiscal Quarter can be calculated;

(iii)The Smith Travel Research Reports for the Site and the College Park Site
for such Fiscal Quarter;  

(iv)Copies of the most recent Franchisor quality assurance reports issued to
Borrower for the Site, and to College Park Borrower for the College Park Site;
 and

(v)All Franchisor royalty billing statements for the Site and the College Park
Site for such Fiscal Quarter.

(b)Annual Reports.  Within 120 days after the end of each Fiscal Year of
Borrower, Borrower shall deliver to Lender (and cause College Park Borrower or
Guarantor to deliver to Lender) complete Financial Statements for the Fiscal
Year then ended.

(c)Other Information.  Within 15 days following Lender’s written request,
Borrower will also deliver to Lender (and cause College Park Borrower and
Guarantor to deliver to Lender) such additional Financial Statements and
information (financial or otherwise) as Lender may reasonably request from time
to time,  to verify compliance with the terms and conditions of the Loan
Documents, including any financial covenants.

(d)Financial Statement Requirements.  All Financial Statements shall be prepared
in accordance with GAAP on a consistent basis from period to period.  Except
with respect to Guarantor for a Fiscal Year, such Financial Statements need not
be audited, but Borrower shall deliver to Lender copies of any audited Financial
Statements which may be prepared, as soon as they are available. With respect to
Guarantor, quarterly Financial Statements may be company-prepared only; however,
the annual Financial Statements shall have been audited by a certified public
accounting firm reasonably acceptable to Lender.  “Financial Statements” means,
(i) separately, for each of Borrower,  College Park Borrower, Guarantor, and
each other Credit Party that is an entity, and (ii) for Borrower and College
Park Borrower together:  a consolidated and consolidating balance sheet,
including retained earnings, as of the end of the relevant fiscal
period, together with related consolidated and consolidating profit and loss
statements, cash flows (if available), shareholders’ equity, and all related
schedules for the fiscal period then ended, and including year-to-date (based on
a Fiscal Year) measures if the Financial Statements are being delivered to
Lender in connection with a Fiscal Quarter, together with comparisons of the
information contained in each of the foregoing documents to the applicable
information contained in the corresponding documents (a) for the immediately
preceding Fiscal Year if the Financial Statements are being delivered to Lender
in connection with a Fiscal Year, (b) for the same equivalent Fiscal Quarter in
the immediately preceding Fiscal Year if the Financial Statements are being
delivered to Lender in connection with a Fiscal Quarter;  provided, however,
 quarterly Financial Statements will not require statements of retained earnings
or cash flows unless requested by Lender.  In those cases where a Credit Party
is an individual or a trust, Financial Statements shall also include statements
of assets and liabilities, statements of trust property (if the Credit Party is
a trust), tax returns, and such other information as Lender may reasonably
request.  “Fiscal Quarter” and “Fiscal Year” means, respectively, the quarterly
accounting periods and the annual accounting periods of Borrower consistent with
the Borrower’s accounting and reporting practices in effect on the Closing Date.

(e)Budgets and Projections.  At least 30 days prior to the beginning of each
Fiscal Year of Borrower, commencing with the first Fiscal Year to occur after
the Closing, Borrower will deliver to Lender (and cause College Park Borrower to
deliver to Lender) budgets and projections, including for capital expenditures,
for the



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

10

--------------------------------------------------------------------------------

 

operation of the Site or the College Park Site, as applicable, for the upcoming
Fiscal Year, in form and content reasonably satisfactory to Lender.



(f)Tax Returns.  Within the earlier of (i) 30 days of filing such Tax Returns
with the appropriate Government Authorities; or (ii) November 15 of each Fiscal
Year, Borrower shall deliver, or cause to be delivered, to Lender true and
complete copies of all such Tax Returns filed by Borrower, College Park
Borrower, Guarantor, and each of the other Credit Parties.

(g)Compliance Certificates.  Each delivery of Financial Statements shall be
accompanied by a compliance certificate from each Credit Party, in the form of
Exhibit 4.15(g) (a “Compliance Certificate”), duly executed by the treasurer,
chief financial officer, or other appropriate officer of such Credit Party.

4.16Financial Covenants.  Borrower shall comply, and cause College Park Borrower
to comply, with each of the following financial covenants:

(a)Consolidated Post-Compensation FCCR.  Borrower must maintain, and cause
College Park Borrower to maintain, a Consolidated Post-Compensation FCCR of at
least 1.00:1, measured as of the last day of the first Fiscal Quarter of
Borrower to end after the Closing Date and as of the end of each of Borrower’s
next succeeding Fiscal Quarters throughout the Loan term.

With respect to foregoing financial covenant tests during the first 12 months
after the Closing, the amounts included in the denominator used in calculating
such ratio shall only include those amounts for the period from the Closing Date
to the test date, and such amounts will be annualized.

4.17Notice of Litigation and Other Defaults.  Borrower will give prompt written
notice to Lender of the following of which Borrower has knowledge:  (a) any
lawsuit or proceeding instituted by or against it in any court or before any
arbitrator, commission or regulatory body or any such proceeding which is
threatened against it which could result in uninsured liability of Borrower in
excess of $50,000 or could reasonably be expected to have a Material Adverse
Effect; (b) any other action, event or condition of any nature which could
reasonably be expected to have a Material Adverse Effect, or which, with notice
or lapse of time or both, would constitute an event of default or a default
under any other instrument or agreement to which it is a party or by or to which
it or any of its assets may be bound or subject; and (c) the occurrence of any
Default and the action Borrower proposes to take with respect thereto.

4.18Estoppel Certificates.  From time to time and within 15 days after a request
from Lender, Borrower will execute and deliver to Lender a certificate, in the
form supplied by Lender, certifying (a) the unpaid principal of and interest on
the Note as of the date of the certificate and whether Borrower or any other
Credit Party claims any offset or defense against any such amounts; (b) whether,
to the best of Borrower’s knowledge, there are then any existing Defaults by
Borrower in the performance of its Obligations under any of the Loan Documents,
and, if there are any such Defaults, specifying the nature and extent thereof;
and (c) as to such other facts and circumstances as Lender may reasonably
request.

4.19Impounds.

(a)Right to Impound.  Commencing on the first Payment Day (as defined in the
Note) to occur after the Closing Date (the “Impound Commencement Date”),
Borrower shall deposit with Lender the amounts described below, continuing until
all Liens securing the Obligations have been released or until Lender otherwise
notifies Borrower.

(b)Impound Deposits.  Commencing on the Impound Commencement Date and continuing
on each Payment Day thereafter, Borrower shall deposit with Lender an amount
equal to 1/12th of the aggregate annual charges, as reasonably estimated by
Lender, for all real property taxes on the Site(s) and, to the extent included
with real property taxes, the amount of any levies and assessments (including
special district and improvement lien taxes, levies, and assessments) on the
Site(s) (collectively, the “Real Property Impositions”).  On the Impound
Commencement Date, Borrower shall also deposit with Lender a sum of money that,
together with the monthly installments described above, will be sufficient to
pay the next installment of Real Property Impositions 30 days prior to the date
any delinquency or penalty becomes due with respect thereto.  Amounts deposited
with Lender pursuant to this subsection are referred to collectively as the
“Imposition Deposits”.  Under no circumstances will Real Property Impositions be
deemed to include income taxes, sales tax, or payroll taxes.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

11

--------------------------------------------------------------------------------

 

(c)Imposition Deposits; Borrower’s Continuing Obligations.  If Borrower is
required to make Imposition Deposits, Borrower will cause all bills, statements,
or other documents relating to the Real Property Impositions to be sent directly
to Lender at least 30 days prior to the date on which such charges first become
due and payable.  Upon receipt of such bills, statements, or other documents,
and provided there are sufficient Imposition Deposits, Lender shall pay such
amounts as may be due out of the Imposition Deposits.  If at any time and for
any reason the Imposition Deposits are or will be insufficient to pay such
amounts, Lender shall notify Borrower and Borrower shall immediately deposit
with Lender an amount equal to such deficiency.  In no event will Lender be
deemed a trustee of the Imposition Deposits or be obligated to pay any amounts
in excess of the amount of the Imposition Deposits.  Lender may commingle the
Imposition Deposits with its own funds, and Borrower shall not be entitled to
interest thereon.  Notwithstanding any impounding for Real Property Impositions,
Borrower has the primary and continuing obligation to pay all Real Property
Impositions, and Lender’s exercise of the right to impound shall not constitute
a waiver of any Default or a release of Borrower from any such obligation.

4.20Post-Closing Requirements.  Borrower agrees to satisfy with the requirements
set forth on Exhibit 4.20 (“Post-Closing Requirements”) by the applicable dates
for such requirements as set forth in such schedule.  It shall be an Event of
Default, for which there is no additional notice or cure period, if Borrower
fails to satisfy the Post-Closing Requirements by the applicable deadline and
such failure continues without being fully cured for more than 10 days following
written notice to Borrower of such failure, whereupon Lender shall be entitled
to exercise all of its rights and remedies under the Loan Agreement and the
other Loan Documents.    No representation, warranty or covenant set forth in
the Loan Documents shall be deemed to be false, breached or in default solely
due to the matters set forth as Post-Closing Requirements.

ARTICLE 5
NEGATIVE COVENANTS

Until such time as all Obligations are fully paid and performed:

5.1No Name or Other Organizational Changes.  No entity Credit Party shall (a)
amend, restate, supplement, or terminate its organizational documents in a
manner that could reasonably be expected to have a Material Adverse Effect; or
(b) change any of the following from what it is as of the Closing:  (i) its
name; (ii) its place of business or, if there is more than one principal place
of business, its chief executive office; (iii) its mailing address; (iv) the
location of its books and records; (v) the type of legal entity that it is; (vi)
the organization identification number issued by its state of incorporation or
organization, if it has one; however if such Credit Party does not have such a
number and later obtains one, such Credit Party will immediately notify Lender
of such number; or (vii) its state of incorporation or organization, without, in
each instance, giving Lender at least 45 days’ prior written notice thereof and
taking all actions deemed necessary or appropriate by Lender to continuously
protect and perfect Lender’s Liens in the Collateral.

5.2Accounting Changes.  No Credit Party shall change its accounting treatment,
or reporting practices, except as required by GAAP or Applicable Law and then
only after giving effect to Section 8.23 or change its Fiscal Year from that in
effect on the date hereof.

5.3Maintenance of Existence; Consolidations and Mergers.  No entity Credit Party
shall dissolve, liquidate, or otherwise cease to exist or merge, consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided, however, that the foregoing shall not operate to prevent (a) a
transaction that results in the Obligations being paid and performed in full,
(b) a merger or consolidation of Guarantor pursuant to which Guarantor is the
surviving entity,  or (c) the TRS Lease.

5.4Business and Operational Changes.  No Credit Party shall (a) make any changes
in any of such Credit Party’s business objectives, purposes, or operations that
could reasonably be expected to adversely affect repayment of the Obligations or
that could reasonably be expected to have a Material Adverse Effect; (b) carry
on any business, operations or activities substantially different from those
carried on by such Credit Party at the date hereof, including business,
operations and activities reasonably related thereto; or (c) by itself or
through any sale, lease or other transfer, convert any Site or other Collateral
to an alternative use.

5.5No Liens.  Borrower shall not incur, maintain or otherwise suffer or permit
to exist any Lien upon or with respect to any Collateral, except for Permitted
Exceptions.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

12

--------------------------------------------------------------------------------

 

5.6Franchise Agreement Changes.  No Credit Party shall:  (a) agree to any
Franchise Agreement amendment that could reasonably be expected to materially
and adversely affect (i) the rights and privileges of the franchisee thereunder;
or (ii) the rights, privileges, and remedies of Lender under the Loan Documents
with respect to the Collateral or the Franchise Agreement; or (b) assign,
transfer, mortgage, pledge or otherwise encumber any Franchise Agreement or any
interest therein to any Person other than Lender.  Borrower will send Lender a
copy of all material Franchise Agreement amendments promptly following execution
thereof by all parties thereto.

5.7Management Agreement Changes.  No Credit Party shall (a) agree to any
Management Agreement amendment that (i) could reasonably be expected to
materially and adversely affect the rights and privileges of the owner
thereunder or the rights, privileges, and remedies of Lender under the Loan
Documents with respect to the Collateral or the Management Agreement; or (ii)
that would be inconsistent with the operational restrictions set forth in
Section 5.4; (b) assign, transfer, mortgage, pledge or otherwise encumber the
Management Agreement or any interest therein to any Person other than Lender;
(c) make any change in Manager; or (d) become obligated with respect to any
other Contractual Obligation for the maintenance or operation of any Site or for
providing services in connection with such Site, other than the Management
Agreement and other agreements entered into in the ordinary course of business
and on normal and customary terms.  Borrower will send Lender a copy of all
material Management Agreement amendments promptly following execution thereof by
all parties thereto.

5.8Prohibited Transactions.  No Credit Party shall do or permit to be done,
voluntarily or involuntarily, or by operation of law or otherwise, any of the
following (each, a “Prohibited Transaction”) without the prior written consent
of Lender, in its sole discretion:  (a) sell, lease, mortgage, pledge, license,
assign, transfer, or otherwise encumber or dispose of any Collateral to any
Person, except for (i) sales of inventory in the ordinary course of business;
(ii) so long as no Default has occurred and is continuing, sales or other
dispositions of obsolete equipment consistent with past practices, so long as
such items are replaced by items of equal or greater value and utility; (iii)
the TRS Lease and guest rentals in the ordinary course of business; and (iv)
Permitted Exceptions; (b) sell, mortgage, pledge, assign, transfer, or otherwise
encumber or dispose of its interest in this Agreement or the other Loan
Documents; (c) engage in or allow a change of Control of any Credit Party to
occur, including a change resulting from (i) direct or indirect transfers of
beneficial ownership of, or the right and power to vote, stock or partnership,
membership or other ownership interests, whether in one or a series of
transactions; or (ii) creation or issuance of new or additional equity
interests; (d) pledge, assign, or otherwise encumber or dispose of any interest
in any Credit Party as collateral for any obligation of a Credit Party or any
other Person; or (e) enter into any agreement to do, or which would or could
result in, any of the foregoing.  Notwithstanding anything to the contrary
contained in this Section 5.8, the following shall be permitted hereunder and
shall not be a Prohibited Transaction:

(a)The transfer of direct or indirect beneficial ownership interests in Condor
Hospitality Trust, Inc., a Maryland corporation (“Condor”), so long as Condor at
all times (i) remains publicly traded on NASDAQ, and (ii) qualifies as a real
estate investment trust under Section 856 of the Internal Revenue Code of 1986,
as amended.

(b)The transfer of direct or indirect beneficial limited partnership interests,
or the creation or issuance of new or additional limited partnership interests,
in Supertel Limited Partnership, a Virginia limited partnership (“Supertel LP”),
provided that:

(i)No Default or Event of Default shall be continuing at the time of such
transfer, creation or issuance;

(ii)Condor at all times directly or indirectly owns all of the general
partnership interests in Supertel LP;

(iii)Such transfer, creation or issuance shall not cause Condor to directly or
indirectly own and control less than 51% of the beneficial ownership interests
in Supertel LP;

(iv)If such transfer, creation or issuance would cause the transferee, together
with its Affiliates, to increase its direct or indirect ownership interest in
Supertel LP to an amount which equals or exceeds 10%, such transferee is a
Qualified Transferee and Lender is provided 30 days advance written notice of
such transaction; and



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

13

--------------------------------------------------------------------------------

 

(v)After giving effect to such transfer, creation or issuance, Condor shall
continue to have Control over Borrower, manage the day-to-day operations of
Borrower, and continue to own, directly or indirectly, at least 51% of the
beneficial ownership interests in Borrower.

5.9Affiliate Transactions; Use of Funds.  No Credit Party shall enter into a
transaction between such Credit Party and another Credit Party or any Affiliate
of any Credit Party unless the transaction is on terms substantially as
advantageous as those which could be obtained in a comparable arm’s length
transaction with an independent third party.  Borrower shall not use any
proceeds of the Loan or the Collateral for personal, family, or household
purposes.

5.10Equity Distributions.  Borrower shall not make any dividend or distribution
for or on account of equity interests in Borrower if, either before or after
giving effect to such dividend or distribution, a Default, Event of Default, or
Sweep Period would occur or has occurred and is continuing.

5.11ERISA.  Borrower shall not establish, maintain or incur any Liabilities with
respect to, any ERISA employee benefit plan or multiemployer plan.

5.12No Further Indebtedness.  Borrower shall not create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, other than (a) the Obligations, (b) trade
indebtedness incurred in the ordinary course of business, and (c) Capital Leases
and purchase money Indebtedness in an aggregate principal amount not in excess
of $100,000.

5.13Restrictions on the Prepayment of Indebtedness.  Borrower shall not: (a)
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof any Indebtedness, other than Indebtedness in favor of a Lender
Party; (b) set apart any property for such purpose, whether directly or
indirectly and whether to a sinking fund or otherwise; or (c) make any payment
in violation of any subordination agreement relating to any Indebtedness;
provided, however, that Borrower may, to the extent otherwise permitted by the
Loan Documents, (x) prepay the Obligations; and (y) make regularly scheduled or
otherwise required repayments or redemptions of Indebtedness existing on the
date hereof, but only, in the case of subordinated debt, to the extent permitted
by the subordination agreement relating thereto.

5.14TRS Lease.  Borrower shall not amend, modify or terminate the TRS Lease or
waive any default thereunder if such action could reasonably be expected to
materially and adversely affect Lender or the Collateral.

ARTICLE 6
DEFAULTS AND REMEDIES

6.1Defaults.  The following constitute events of default (each, an “Event of
Default”):

(a)Monetary Default.  If any Obligation for the payment of money is not paid
within 10 days of the due date therefor, or if no specific due date is
specified, then within 10 days of written demand from Lender.

(b)Misrepresentations.  If any representation or warranty of any Credit Party
contained in any of the Loan Documents was untrue or incorrect in any material
respect when made or deemed made, or if a Credit Party renders any statement or
account which is untrue, incorrect, or incomplete in any material respect.

(c)Certain Covenant Breaches.  If Borrower (i) shall fail to maintain insurance
in accordance with the requirements of this Agreement or any of the other Loan
Documents; (ii) is not in compliance with any financial covenant contained in
Article 4; or (iii) breaches any of the covenants contained in Article 5.  An
Event of Default under clause (ii) or clause (iii) shall conclusively be deemed
to be a continuing Event of Default until Lender, in its sole discretion, waives
such Event of Default in writing.

(d)Non-Monetary Events of Default.  If any Credit Party fails to observe or
perform any of the covenants, conditions, or obligations of this Agreement or
any of the other Loan Documents, other than those referred to in the other
subsections of this Section 6.1, and such failure continues without being fully
cured for more than 30 days following written notice to such Credit Party of
such failure.  However, if such failure is not willful or intentional, does not
place any rights or interest in any Collateral in immediate jeopardy, and is
within the reasonable power of such Credit Party to promptly cure after receipt
of notice thereof, all as determined by Lender in its reasonable discretion,
then such failure shall not constitute an Event of Default (unless otherwise
expressly provided) if during such 30-day period, such Credit Party begins to
cure the failure and then diligently



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

14

--------------------------------------------------------------------------------

 

pursues the cure to completion, except that in no event will the cure period
under this subsection exceed 90 days from the date such Credit Party receives
the notice from Lender.  If such Credit Party fails to cure such failure within
the time periods provided in this subsection, an Event of Default shall be
deemed to have occurred without further notice or demand of any kind being
required.

(e)Dissolution. Any Credit Party that is an entity is dissolved or its existence
is terminated or there is commenced against any such Credit Party any action or
proceeding which seeks as one of its remedies the dissolution of such Credit
Party or termination of its existence.

(f)Bankruptcy, Insolvency, and Certain Other Proceedings.  Occurrence of any of
the following:

(i)Insolvency; Business Cessation.  Any Credit Party (A) ceases to be Solvent;
(B) generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (C) voluntarily ceases to conduct its business in
the ordinary course; or (D) takes any action to effectuate or authorize any of
the foregoing;

(ii)Insolvency Proceedings.  Any Credit Party shall institute or have instituted
against it any proceeding or other action under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, receivership, or relief of debtors, (A) seeking
to adjudicate it bankrupt or insolvent; (B) seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order; or (C) seeking entry of an order for relief
or appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, or other official with similar powers, for it or for any
substantial part of its property; and in the case of any such proceeding or
other action instituted against (but not by or with the consent of) such Credit
Party, either (i) such proceeding or action shall remain undismissed or unstayed
for a period of 60 days or more; or (ii) any action sought in such proceedings
shall occur;

(iii)Failure of Enforceability or Lien.  If (A) any provision of any Loan
Document shall, at any time after the delivery of such Loan Document, fail to be
valid and binding on, or enforceable against, a Credit Party; (B) any Loan
Document purporting to grant a Lien to secure any Obligation shall, at any time
after the delivery thereof, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby; (C) any such Lien shall fail or
cease to be a perfected Lien with the priority required in the relevant Loan
Document; or (D) a Credit Party shall state in writing that any of the events
described in the preceding clauses of this subsection has occurred; or

(iv)Actions in Furtherance.  Any Credit Party shall take any action to authorize
or effectuate, or otherwise further, any action or circumstance described in the
preceding clauses of this Section 6.1(f).

(g)Litigation.  A final judgment or judgments for the payment of money shall be
rendered against any Credit Party, unless (i) the same shall be (A) fully
covered by insurance (other than customary deductibles) and the issuer(s) of the
applicable policies shall have acknowledged full coverage in writing within 30
days of judgment or (B) vacated, stayed, bonded, paid or discharged within a
period of 45 days from the date of such judgment; or (ii) payment of such money
judgment would not have a Material Adverse Effect.

(h)Other Defaults.  If (i) a default occurs in the payment or performance when
due (after giving effect to any applicable notice and grace periods), whether by
acceleration or otherwise, of any Indebtedness or other material Contractual
Obligation of Borrower; (ii) the Franchise Agreement or the Management Agreement
terminates or expires prior to the performance and payment in full of the Loan;
or (iii) any other event or circumstance designated elsewhere in this Agreement
or the other Loan Documents as an Event of Default shall occur.

(i)Related Agreements.  There is a default with respect to any Related Agreement
that is not cured within any applicable notice or cure period.

(j)Crimes and Forfeitures.  Any officer, director, or manager of a Credit Party,
or any owner of Borrower, shall be indicted for or convicted of a crime (other
than misdemeanor traffic violations), a punishment for which could include the
forfeiture of any Collateral, of any material assets of a Credit Party or of any
equity



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

15

--------------------------------------------------------------------------------

 

interest in Borrower, the loss of eligibility for any permit, imprisonment, or a
material fine or other material monetary penalty.



(k)De-Listing.  If Condor ceases to be publicly traded on NASDAQ.

6.2Remedies.  Upon the occurrence and during the continuance of an Event of
Default, Lender may declare all or any part of the Obligations to be due and
payable without presentment, demand, protest or further notice of any
kind.  Upon any Event of Default described in Section 6.1(f), all of the
Obligations shall be immediately due and payable.  Borrower waives any notice of
intent to accelerate the Obligations and notice of acceleration.  In addition,
Lender may exercise, at its option, concurrently, successively or in any
combination, all rights and remedies now or in the future available under any of
the Loan Documents or at law or in equity, and none of such rights or remedies
are exclusive.  Neither the acceptance of this Agreement nor its enforcement
shall prejudice or in any manner affect Lender’s rights to realize upon or
enforce its rights with respect to any security now or in the future held by
Lender, and Lender is entitled to enforce this Agreement and its rights and
remedies with respect to any such security in such order and manner as it may in
its sole discretion determine.

6.3No Waiver or Cure.  Neither the application of the Default Rate in the
circumstances described in the Note or any of the other Loan Documents nor the
imposition of any late fee shall be interpreted to extend any cure period set
forth in the Note or any other Loan Document; to cure any Default; or to
otherwise limit or waive any of Lender’s rights or remedies under this
Agreement, the Note, or any other Loan Document.

6.4Full Payment Required.  The acceptance by Lender of any sum after the same is
due shall not constitute a waiver of the right either to require prompt payment,
when due, of all other sums hereby secured or to declare a subsequent Event of
Default.  The acceptance by Lender of any sum in an amount less than the sum
then due shall be deemed to be an acceptance on account only and upon condition
that it shall not constitute a waiver of Borrower’s  obligation to pay the
entire sum then due, and Borrower’s failure to pay such entire sum then due
shall, at Lender’s election, constitute an immediate Event of Default without
the necessity for any further notice, notwithstanding such acceptance of such
amount on account.

6.5Right to Cure; Interest; Late Fees.  Lender may (but has no obligation to)
pay, perform, and discharge any and all costs, expenses and liabilities that are
the responsibility of any Credit Party under any Loan Document, if such Credit
Party fails to timely pay, perform or discharge the same after 10 days prior
written notice to such Credit Party of Lender’s intent to take such action.  All
amounts reasonably expended by Lender in so doing shall (a) be part of the
Obligations, secured by Lender’s Liens; (b) bear interest at the rate of 10% per
annum from the date Lender made payment until paid; and (c) be immediately due
and payable to Lender on demand.  All other amounts at any time owed by any
Credit Party to Lender, other than amounts due and payable pursuant to the Note,
shall bear interest at the rate of 10% per annum from the date due until
paid.  Late fees shall be due and payable as provided in the Note.

ARTICLE 7
LENDER TRANSFERS

7.1Lender Transfers.  Lender, from time to time and without the consent of any
Credit Party, may assign, sell, or transfer all or any portion of its right,
title, and interest, including servicing rights, in the Loan or the Loan
Documents, in each case whether as part of a securitization or by participation,
assignment, sale or other transfer (each, a “Lender Transfer,” with the
interests that are the subject of the Lender Transfer being referred to as the
“Transferred Interests”).  From and after the date of a Lender Transfer, Lender
shall automatically be released from liability for the performance of any
obligation arising out of or relating to the Transferred Interests.  Each Credit
Party shall execute such modifications to the Loan Documents or other documents
as shall, in Lender’s reasonable judgment, be necessary or desirable in
connection with any Lender Transfer.  Upon a Lender Transfer (including transfer
of a participation interest) of less than all of the Loan (a “Partial
Assignment”), each Credit Party agrees that:  (a) Lender may become a fiscal
agent, administrative agent, or servicer of the Loan or may delegate servicing
or agent responsibilities to another Person; (b) the granting of consents or
approvals pursuant to the Loan Documents may require the compliance with
participation agreements, servicing agreements, co-lending agreements or other
agreements governing the Partial Assignment, including the joinder or agreement
of other Persons holding an interest pursuant to the Partial Assignment or
providing servicing with respect to the Loan; and (c) Lender will not be in
breach or violation of this Agreement or the other Loan Documents or be deemed
to have acted unreasonably after a Partial Assignment if Lender withholds a
consent or approval by reason of Lender’s inability to obtain the required
joinder or agreement of such other Persons.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

16

--------------------------------------------------------------------------------

 

ARTICLE 8
GENERAL PROVISIONS

8.1Defined Terms; Applicability of General Provisions.  Capitalized terms used
herein and in the other Loan Documents and not otherwise defined herein or
therein have the meanings set forth on the “Schedule of Defined Terms” attached
as Exhibit 8.1.  The Schedule of Defined Terms also includes various rules of
construction and interpretation that the parties agree are applicable to each
Loan Document.  Unless otherwise specifically provided, all terms defined
herein, on the Schedule of Defined Terms, or in any other Loan Document shall
have the same defined meanings when used in any certificate or other document
made or delivered pursuant hereto or thereto.  Terms (including uncapitalized
terms) not otherwise defined herein and that are defined in the UCC shall have
the meanings therein provided.  The provisions of this Article and the Schedule
of Defined Terms apply equally to each Loan Document and each Credit Party, the
same as if such provisions were set forth in full in each other Loan Document.

8.2Modifications, Approvals, Waivers and Consents.  None of the terms and
provisions of this Agreement or the other Loan Documents may be amended,
extended, renewed, terminated, or supplemented, nor shall Lender have waived any
of its rights under any of the Loan Documents, by any course of dealing or other
action or inaction of the parties, unless and until the Credit Parties obtain
Lender’s prior written consent with respect to any such matter, which consent
may be withheld or conditioned in Lender’s sole discretion, unless otherwise
expressly provided in the Loan Documents.  Lender’s approval or waiver of, or
consent to, any matter shall not be deemed an approval or waiver of, or consent
to, the same or any other matter on any future occasion.  All approvals,
waivers, and consents granted by Lender for any matter shall be narrowly
construed to cover only the parties and facts identified in such approval,
waiver or consent.  No failure to exercise and no delay in exercising, on
Lender’s part, any right, remedy, power or privilege hereunder or pursuant to
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or
pursuant to any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.

8.3Binding Effect.  Each of the Loan Documents shall become effective when
executed by the required Credit Parties and Lender and shall be binding upon and
inure to the benefit of the Credit Parties and Lender, and, in each case, their
respective heirs, executors, representatives, successors and permitted assigns.

8.4Costs, Expenses and Fees.  Any action taken by a Credit Party with respect to
the Loan or any Loan Document, even if required thereunder or at Lender’s
request, shall be at Borrower’s sole cost and expense.  Borrower agrees to pay
Lender, or reimburse Lender within 10 days of written demand therefor, for all
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees and expenses, incurred by or on behalf of the Lender Parties in connection
with:  (a) the interpretation or administration of the Loan and Loan Documents,
including Lender’s evaluation of, and determinations with respect to, any
conditions precedent that must, at any time, be satisfied by Borrower; (b) the
preparation, negotiation, execution, and consummation of any modification,
termination, or waiver of any Loan Document, including any commitment or
proposal letter related thereto; (c) any request for Lender consent to or
approval of any matter; (d) internal audit reviews, field inspections,
Collateral examinations, and Collateral releases and substitutions; (e) any
refinancing or restructuring of the Loan in the nature of a “work-out”; (f) the
enforcement or preservation of any right or remedy under any Loan Document or
with respect to any Obligation or the Collateral, or any other related right or
remedy, whether at law or in equity; (g) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Loan Document, any Collateral, or any Obligation (including
preparation for and/or response to any subpoena or request for document
production relating thereto); and (h) any other matter stated herein or in any
other Loan Documents to be at the expense of Borrower or any other Credit
Party.  Lender may charge, and Borrower agrees to pay, a reasonable processing
and review fee in connection with the foregoing matters.  Lender may also charge
Borrower such additional fees as Lender may require, as consideration to Lender
in connection with, and as a condition precedent to, any such matter.  From time
to time, Lender may impose fees or charges, which Borrower agrees to pay, for
returned checks, multiple payoff quotes, additional document copies, processing
non-ACH payments, release fees, and such other services as it may provide to any
Credit Party during the term of the Loan.

8.5Broker Involvement.  Borrower represents and warrants to and covenants with
Lender that no Credit Party has dealt with any broker, agent, finder or other
intermediary, and Lender represents and warrants to and covenants with Borrower
that no Lender Party has dealt with any broker, agent, finder or other
intermediary, in each case in connection with the Loan and the transactions
contemplated by this Agreement and the other Loan Documents.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

17

--------------------------------------------------------------------------------

 

8.6Indemnities.  Borrower agrees to indemnify, hold harmless and defend each of
the Lender Parties (each, an “Indemnitee”) for, from and against all Liabilities
that may be imposed on, incurred by or asserted against an Indemnitee in any
matter relating to or arising out of:  (a) any Loan Document or Obligation (or
repayment thereof) or the use of Loan proceeds; (b) the Commitment, or any other
commitment letter, proposal, or term sheet with any Person; (c) Borrower’s
operations at or relating to the Sites; (d) the Collateral, including its
design, construction, operation, alteration, maintenance, or use by Borrower or
any other Person; (e) any permitted disclosure of Credit Party Information; (f)
any misrepresentation or inaccuracy in any representation or warranty in any
Loan Document; (g) any breach or failure by any Credit Party to pay or perform
the Obligations; or (h) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing, including any actual or
prospective investigation, litigation or other proceeding relating to any of the
foregoing, whether or not such Indemnitee initiated such investigation,
litigation or other proceeding or is a party thereto and without regard to legal
theory, including pursuant to Applicable Law, common law, equity, contract,
tort, or otherwise (collectively, the “Indemnified Matters”).  Notwithstanding
the foregoing, Borrower shall not have any liability hereunder to any Indemnitee
with respect to any Indemnified Matter, to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Furthermore, Borrower and each other Credit
Party waive and agree not to assert against any Indemnitee, and shall cause each
other Credit Party to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Lender Party.

8.7Survival.  Any indemnification or other protection provided to a  Lender
Party pursuant to any Loan Document, all representations and warranties made in
any Loan Document, the provisions of this Article 8,  and all other provisions
of the Loan Documents that are stated to survive, shall survive repayment in
full and performance of the Obligations and inure to the benefit of any Person
that at any time held a right thereunder and, thereafter, its successors and
permitted assigns.

8.8Limitation of Liability. In no event shall Lender, any Credit Party, or any
Affiliate of Lender or any Credit Party be liable to any Person on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Lender and
each Credit Party hereby waive, release and agree (and shall cause each of its
respective Affiliates to waive, release and agree) not to sue upon any claim for
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor; provided, however, that
nothing herein shall be deemed a waiver of Lender’s rights to sue upon or
otherwise recover on all amounts due Lender under the Loan Documents, including
with respect to the Obligations and the Collateral.

8.9Relationship of the Parties.  The relationship between Lender, on the one
hand, and the Credit Parties, on the other hand, is solely that of lender and
creditor.  Lender has no fiduciary relationship or duty to any Credit Party
arising out of or in connection with, and there is no agency, tenancy or joint
venture relationship between Lender and any Credit Party by virtue of, any Loan
Document or any transaction contemplated therein.  No Loan Document provision is
intended, nor shall be deemed or construed, to make Lender in any way
responsible for the debts, obligations or losses of any Credit Party.

8.10Notices.  All notices, demands, requests, and other communications
(collectively, “Notices”) required or authorized to be made by the Loan
Documents shall be in writing and addressed (a) if to Borrower, to the notice
address for the Borrower Representative as on the signature page hereto to such
other address as the Borrower Representative may provide to Lender in a Notice
given after the date hereof; (b) if to any other Credit Party, to the notice
address for such Credit Party specified in the Loan Documents executed by such
Credit Party or to such other address as such Credit Party may provide to Lender
in a Notice given after the date hereof; and (c) if to Lender, at Lender’s
notice address on the signature page hereto or to such other address as Lender
may provide to the Credit Parties in a Notice given after the date
hereof.  Notices may be given by hand delivery; by overnight delivery service,
freight prepaid; or by U.S. mail, postage paid, and shall be effective and
deemed to have been received (x) upon personal delivery to a responsible
individual at the appropriate notice address, if Notice is given by hand
delivery; (y) one Business Day after delivery to an overnight delivery service,
if Notice is given by overnight delivery service; and (z) two Business Days
following deposit in the U.S. mail, if Notice is given by U.S. mail.

8.11Governing Law.  The laws of the State of Arizona (without giving effect to
its conflicts of laws principles) shall govern all matters arising out of, in
connection with or relating to this Agreement and the other Loan Documents,
including its validity, interpretation, construction, performance and
enforcement;  provided, however, that with respect to any married individual
signing this Agreement or any other



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

18

--------------------------------------------------------------------------------

 

Loan Document who is not a resident of the State of Arizona, this Section shall
not be a contractual choice of the community property laws of the State of
Arizona.

8.12Jurisdiction and Service of Process.    Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of Arizona located in Maricopa County or of the United States for the
District of Arizona, sitting in Phoenix, Arizona, and each Credit Party
unconditionally accepts, for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided,
however, that nothing in this Agreement shall limit or restrict Lender’s right
to commence any proceeding in the federal or state courts located in the state
in which a particular Site is located to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under any Loan
Document.  Lender and each Credit Party irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.  Each Credit Party
irrevocably waives personal service of any and all legal process, summons,
notices and other documents of any kind and consents to such service in any
suit, action or proceeding brought in the United States by any means permitted
by Applicable Law, including by the mailing thereof to such Credit Party (by
registered or certified mail, postage prepaid) to such Credit Party’s notice
address, determined as provided in Section 8.10 (and shall be effective when
such mailing shall be effective as provided in Section 8.10.  Each Credit Party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

8.13Waiver of Jury Trial.  LENDER AND EACH CREDIT PARTY, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.

8.14Severability.  Any provision of any Loan Document being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of any
Loan Document or any part of such provision in any other jurisdiction.

8.15Document Execution.  This Agreement and the other Loan Documents may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which, when so executed, shall be deemed an original and
all of which, taken together, shall constitute one integrated
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Except as otherwise expressly provided in
any Loan Document, the E-Transmission of an executed signature page to a Loan
Document shall be as effective as delivery of a manually executed counterpart
thereof.  The parties may, but are not required to, transmit or otherwise make
or communicate any Loan Document as an E-Transmission, except that the Credit
Parties shall deliver, as a further condition to Closing, live pen and ink
signatures for those Loan Documents to be delivered on or before Closing, that
Lender, in its sole discretion, designates as requiring live signatures.  From
time to time after Closing, each Credit Party agrees to deliver to Lender, upon
Lender’s request, a live pen and ink signature page for any Loan
Document.  Where this Agreement or any other Loan Document, including any
executed signature pages, is communicated by E-Transmission:  (a) this
Agreement, such other Loan Document and such signature pages shall conclusively
be deemed sufficient to satisfy any requirement for a “writing,”
“authentication,” “signature,” or “original” pursuant to any Loan Document or
Applicable Law and shall be admissible as an original in any legal proceeding
arising out of or relating to this Agreement or any of the other Loan Documents;
and (b) each such E-Transmission shall have the same legal effect as a live pen
and ink signed paper original.  Neither Lender nor any Credit Party shall
contest the validity or enforceability of any Loan Document, on the basis that
such Loan Document, or one or more signatures hereto or thereto was the subject
of an E-Transmission; provided, however, that nothing herein shall limit a
party’s right to contest whether this Agreement or such other Loan Document has
been altered after E-Transmission or whether the E-Transmission was delivered to
an appropriate representative of Lender.  “E-Transmission” means the
communication of any document, including signature pages, by e-mail or any
system used to receive or transmit faxes electronically.

8.16Tombstones; Use of Lender Name.  Each Credit Party consents to the
publication by Lender of any tombstones, press releases, advertising or other
promotional materials (including via E-Transmission) relating to the financing
transactions contemplated by this Agreement using such Credit Party’s name,
product photographs, logo or trademark.  Lender shall provide a draft of any
such press release, advertising or other promotional material to Borrower
Representative for review and comment prior to the publication thereof.    Each
Credit Party agrees not to issue any press



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

19

--------------------------------------------------------------------------------

 

release or other public disclosure using the name or logo of or otherwise
referring to Lender or any of its Affiliates, the Loan Documents, or any
transaction contemplated thereby, without Lender’s prior consent, except to the
extent required to do so under Applicable Law (including SEC disclosure laws and
regulations).



8.17Time of the Essence; Time Periods.  Time is of the essence for performance
of the Obligations under each of the Loan Documents.  Unless otherwise expressly
stated in a particular Loan Document, the time for performance of any obligation
or taking any action under such Loan Document shall be deemed to expire at 5:00
o’clock p.m. on the last day of the applicable time period provided for in such
Loan Document.  If the time for performance of any obligation or taking any
action under such Loan Document expires on a day other than a Business Day, the
time for performance or taking such action shall be extended to the next
succeeding Business Day.  Unless otherwise expressly stated, references in any
of the Loan Documents to a particular time of day shall be to local time in
Phoenix, Arizona.

8.18Authorization to Provide Information.  Each Credit Party authorizes its
banks, creditors (including trade creditors), Franchisor, and Manager to
disclose and release to the Lender Parties any and all information they may
request from time to time regarding (a) any depository, loan or other credit
account of such Credit Party; (b) the status of the Franchise Agreement and the
Management Agreement; (c) the affairs and financial condition of such Credit
Party, or any operator of the Sites; and (d) the business operations at the
Sites, including Site level and entity level operating results.  Each Credit
Party also expressly authorizes the Lender Parties, from time to time while any
of the Obligations are outstanding to perform background, credit, judgment, lien
and other checks, searches, inspections and investigations and to obtain
personal and business credit reports and asset reports with respect to such
Credit Party and to answer questions about its credit experience with such
Credit Party.  All of the information which the Lender Parties obtain from time
to time in accordance with this Section, together with all other information
which the Lender Parties now possess or in the future may acquire with respect
to any of the Credit Parties, the Collateral, the Loan, or the business
operations at the Sites, whether pursuant to the Loan Documents or otherwise, is
referred to as “Credit Party Information.”

8.19Permitted Disclosures of Credit Party Information.  Each Credit Party
authorizes the Lender Parties (each, an “Authorized Person”) to disclose Credit
Party Information:  (a) to Franchisor upon the occurrence and during the
continuation of a Default; (b) to any proposed transferee, purchaser, assignee,
servicer, participant, lender, investor, ratings agency, or other Person with
respect to any proposed Lender Transfer or sale of any of the Collateral; (c) to
any other Authorized Person or any insurance or title company in connection with
the transactions contemplated by the Loan Documents, including any action, suit,
or proceeding arising out of, in connection with, or relating to, this Agreement
or the other Loan Documents, the Loan, or any other transaction contemplated
hereby; (d) to the extent such information is or becomes available to an
Authorized Person from sources not known by such Authorized Person to be subject
to disclosure restrictions; (e) to the extent disclosure is required by
Applicable Law or other legal process or is requested or demanded by any
Government Authority; and (f) as may otherwise be authorized in writing by
Borrower. Borrower and each other Credit Party also authorize and consent to the
use by the Authorized Persons of data relating to Borrower’s operations,
including unit-level and corporate level operating results, to produce and
distribute various industry statistical analyses and data compilations, provided
that all such analyses and data compilations will be aggregated and will not be
specifically attributable to the Sites, Borrower, any other Credit Party, or any
operator or lessee of the Sites.  Each Credit Party agrees that the disclosures
permitted by this Section and any other disclosures of Credit Party Information
authorized pursuant to any of the Loan Documents may be made even though any
such disclosure may involve the transmission or other communication of Credit
Party Information from the nation of residence or domicile of such Credit Party
or an Authorized Person to another country or jurisdiction, and each Credit
Party waives the provisions of any data privacy law, rule, or regulation of any
applicable Government Authority that would otherwise apply to the disclosures
authorized in this Section.

8.20Corrections and Insertions.  Lender may correct patent errors in the Loan
Documents and fill in all blanks in this Agreement and the other Loan Documents
consistent with the agreement of the parties.

8.21Transaction Characterization.  The Loan Documents are a contract to extend a
Financial Accommodation (as such term is used in the Bankruptcy Code) for
Borrower’s benefit.

8.22Further Assurances.  At any time and from time to time, upon Lender’s
 written request and at Borrower’s  sole expense, Borrower shall promptly
execute and deliver any and all such further instruments and documents and take
such further action as Lender may reasonably deem necessary or advisable to (a)
fully implement and obtain the full benefits of this Agreement and the other
Loan Documents; (b) protect, preserve, maintain and enforce Lender’s rights in
(and the priority of Lender’s Liens on) any Collateral; and (c) enable Lender to
exercise all of its rights, remedies and powers granted in the Loan Documents.



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

20

--------------------------------------------------------------------------------

 

8.23Accounting Requirements.  All accounting terms shall be construed, and all
accounting determinations required to be made pursuant to any Loan Document,
including with respect to financial covenant compliance, shall, unless otherwise
expressly provided, be made, in accordance with GAAP.  However, if there is a
change in GAAP following the date of this Agreement and that change is
implemented by Borrower, such change shall not be given effect if such change
would affect a calculation that measures compliance with, or entitles any Credit
Party to any rights under, any provision of the Loan Documents unless Borrower
and Lender agree in advance and in writing to modify such provisions to reflect
such change.  Unless such provisions are modified, all Financial Statements,
compliance certificates and similar documents provided pursuant to the Loan
Documents shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change.  Notwithstanding any other provision contained herein or any of the
other Loan Documents, all terms of an accounting or financial nature used in
this Agreement or any of the other Loan Documents shall be construed, and all
computations of amounts and ratios provided for in this Agreement or any of the
other Loan Documents shall be made, without giving effect to any election under
FAS 159 (ASC 825) (or any other financial accounting standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party at “fair value,” as defined therein.

8.24Interpretation.  The Loan Documents shall be interpreted and construed in a
fair and impartial manner without regard to such factors as which party prepared
the document, the relative bargaining powers of the parties or a party’s
domicile, but shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.

 

8.25Co-Borrower Provisions.

(a)Joint and Several Liability.    References in this Agreement and the other
Loan Documents to “Borrower” are to each Borrower signing this Agreement.  Each
Borrower’s liability with respect to the Obligations is joint and several,
notwithstanding the provisions of subsection (c) below, including any allocation
of losses and liabilities pursuant to such subsection or otherwise.  Each
Borrower is a direct, primary and independent obligor, and no Borrower shall be
deemed to be a guarantor, accommodation party or otherwise secondarily liable
for the Obligations.  Each Borrower represents and warrants to and covenants
with Lender that (i) Borrowers are engaged in operations that require financing
on a joint basis and, accordingly, each Borrower will materially benefit,
directly or indirectly, from the Loan; (ii) the Loan has been offered to
Borrowers on a joint basis and would not be available to Borrowers on an
individual basis on the terms and conditions stated in this Agreement; and (iii)
the benefits received by each Borrower are reasonably equivalent to the
obligations undertaken by each Borrower.

(b)Borrower Representative. Each Borrower hereby appoints CDOR Jax Court, a
Delaware limited liability company (“Borrower Representative”) as its
representative and agent, and Borrower Representative accepts such appointment,
for the purposes of (i) making the Closing Draw Request, including giving Lender
disbursement instructions, wire and deposit instructions, and telephonic
confirmations; (ii) delivering certificates, including compliance certificates;
(iii) selecting interest rate options, if applicable; (iv) giving and receiving
all Notices and consents hereunder or under any of the other Loan Documents; (v)
requesting and providing information with respect to accounts payable matters;
financial reporting matters, property tax matters (if applicable); insurance
matters, and all other account servicing matters; and (vi) taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or the Borrowers under the Loan Documents or otherwise with respect to
the Loan.  Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
Borrowers.  Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

(c)Obligations and Allocations among Borrowers.  If any Borrower (the
“Overpaying Borrower”) pays (whether directly or by application of Collateral),
or is otherwise held liable for, obligations in excess of the Pro Rata Share of
the Overpaying Borrower, the other Borrowers will pay the amount of such excess
to the Overpaying Borrower and will indemnify the Overpaying Borrower for, from
and against any claims, damages, loss or liability arising from or related to
such overpayment.  Borrowers agree to maintain books and records accurately
reflecting each Borrower’s Pro Rata Share.  This subsection is only intended to
allocate payments, losses, and liabilities among Borrowers in order that (i) as
between Borrowers, each Borrower is ultimately liable for its Pro Rata Share;
and (ii) the value to each Borrower of the resulting rights and claims against
other Borrowers pursuant to this



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

21

--------------------------------------------------------------------------------

 

subsection will assure that no Borrower is rendered “insolvent” by virtue of the
Obligations for purposes of any Applicable Law relating to fraudulent
conveyances and similar claims.  The rights and obligations among Borrowers
pursuant to this subsection shall survive the payment and performance of the
Obligations.  “Pro Rata Share” means the amount of Loan proceeds actually
advanced to or for the benefit of each Borrower as reflected on the books and
records of such Borrower.  Each Borrower has expressly assumed the risk that
such Borrower’s actual liability may exceed such Borrower’s Pro Rata Share and
that overpayments may not actually be reimbursed or indemnified.



8.26Credit Party Experience and Advisers; No Lender Advice.  Each Credit Party
represents, warrants, and covenants that (a) such Credit Party (i) IS
EXPERIENCED IN COMPLEX AND SOPHISTICATED BUSINESS MATTERS AND COMMERCIAL
FINANCING TRANSACTIONS OF THE TYPE CONTEMPLATED BY THE LOAN DOCUMENTS; (ii) HAS
HAD SUFFICIENT TIME TO CAREFULLY REVIEW ALL PROVISIONS, TERMS AND CONDITIONS OF
EACH LOAN DOCUMENT AND CONSULT WITH SUCH INVESTMENT, TAX, LEGAL, FINANCIAL AND
OTHER ADVISERS AS SUCH CREDIT PARTY HAS DEEMED APPROPRIATE; and (iii) HAS
DETERMINED THAT THE LOAN DOCUMENTS COMPLETELY AND ACCURATELY REFLECT THE FINAL
BUSINESS DEAL OF THE PARTIES; and (b) no Lender Party or any employee, agent,
representative, or adviser of a Lender Party has provided any Credit Party with
any investment, tax, legal, or financial advice or acted as an advisor to any
Credit Party with respect to such matters.

8.27Entire Agreement.  The Loan Documents collectively constitute the final
expression and entire written agreement of Lender and the Credit Parties with
respect to the subject matter thereof; supersede all prior and contemporaneous
agreements, discussions, and understandings relating to the subject matter
thereof, written or oral, including prior letters of interest, proposal letters,
commitment letters, fee letters, confidentiality agreements, or other
agreements, involving any Credit Party or Lender or any of their respective
Affiliates relating to a financing of substantially similar form, purpose, or
effect; and may not be contradicted by evidence of any alleged oral agreement. 

 

8.28Attachments.  The following items are attached to and are an integral part
of this Agreement:

Exhibit 2.3:Collateral Table

Exhibit 2.4:Closing Conditions

Exhibit 3.1:Organizational Chart

Exhibit 3.11:Capital Leases and Purchase Money Indebtedness

Exhibit 3.14:Franchise Agreement Information

Exhibit 3.15:Management Agreement Information

Exhibit 4.15(g):Form of Compliance Certificate

Exhibit 4.20:Post-Closing Requirements

Exhibit 8.1:Schedule of Defined Terms

FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

22

--------------------------------------------------------------------------------

 

Exhibit 10.10

EXECUTED effective as of the date first set forth above.

BORROWER:

CDOR JAX COURT, LLC, a Delaware limited liability company 

 

 

By:  __/s/ Corrine L. Scarpello____________________________

Printed Name:  Corrine L. Scarpello

Its:  Vice President

Principal Place of Business and Address for Notices:

 

1800 W. Pasewalk Ave., Ste, 200

Norfolk, Nebraska 68701

 

TRS JAX COURT, LLC, a Delaware limited liability company 

 

 

By:  __/s/ Corrine L. Scarpello____________________________

Printed Name:  Corrine L. Scarpello

Its:  Vice President

Principal Place of Business and Address for Notices:

 

1800 W. Pasewalk Ave., Ste, 200

Norfolk, Nebraska 68701

 

LENDER:

GE CAPITAL FRANCHISE FINANCE CORPORATION, a  Delaware corporation

 

By:    __/s/ David A. Foshager____________________

Printed Name: David A. Foshager

Its Authorized Signatory

Address for Notices:

8377 East Hartford Drive 

Suite 200 

Scottsdale,  Arizona 85255 

Attention:  Portfolio Management





FINAL EXECUTION COPY

 

1011-9.17.14

22601107Loan ID No.:  012680358

 

 

--------------------------------------------------------------------------------

 



Acceptance of Appointment as Borrower Representative:

The undersigned is executing this Agreement for the purpose of accepting the
appointment of the undersigned as Borrower Representative pursuant to Section
8.25(b) above.

BORROWER REPRESENTATIVE:

CDOR JAX COURT, LLC, a Delaware limited liability company 

 

 

By:  ___/s/ Corrine L. Scarpello___________________________

Printed Name: Corrine L. Scarpello

Its: Vice President

Principal Place of Business and Address for Notices:

 

1800 W. Pasewalk Ave., Ste, 200

Norfolk, Nebraska 68701

FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

Exhibit 10.10

EXHIBIT 2.3

COLLATERAL TABLE

At Closing, the Collateral will include a first priority blanket lien on and
security interest in all of Borrower’s tangible and intangible personal
property, wherever located, including all such property located at or used in
connection with the Sites identified below.  The Collateral will also include
first priority Mortgages on each Site identified below.

 

 

 

 

 

 

 

GEFF Property No.

Permitted Concept

Owner of Record

Street Address

City

State

ZIP

074673

Courtyard by Marriott

CDOR Jax Court, LLC

14402 Old St. Augustine Rd.

Jacksonville

FL

32258

 

 

 

 

 

 

FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

 

 

22601107

--------------------------------------------------------------------------------

 

Exhibit 10.10

EXHIBIT 2.4

CLOSING CONDITIONS

 

CLOSING Conditions Precedent

 

Lender’s obligation to close and fund the Loan is subject to Lender’s
satisfaction with or waiver of, in Lender’s sole discretion, the following
conditions, including required deliverables, each at Borrower’s expense, it
being agreed that if any of the conditions are not satisfied or waived, Lender
shall have the absolute right to terminate the Commitment, without incurring any
liability or obligation to Borrower or any other person:

 

1.Due Diligence.  Lender shall have received and approved all items, documents
and information required by Lender in connection with its credit underwriting
and due diligence for the Loan and shall have completed such credit underwriting
and due diligence with respect to each Borrower, Guarantor, the Loan, and the
collateral described in this Commitment, as well as all other collateral
described in any of the Loan Documents to be executed at closing (all such
collateral being referred to as the “Collateral”), all as Lender deems
appropriate.

1.Payments.  All costs, expenses and fees to be paid by Borrower on or before
closing shall have been paid.

2.No Default; Representations.  Both before and after giving effect to the
closing, there shall be no default or event of default under the Loan
Documents.  Each representation and warranty made by Borrower and each Guarantor
pursuant to the Loan Documents shall be true and correct in all material
respects.

3.Executed Loan Documents.  Lender shall have received the following principal
Loan Documents, together with all such other documents and instruments as Lender
may require, in each case duly executed and, where appropriate, acknowledged, by
all parties thereto, other than Lender, each in form and substance satisfactory
to Lender:

(a)The loan agreement documenting the Loan.

(b)Borrower’s promissory note for the Loan.

(c)A guaranty signed by each Guarantor.

(d)A mortgage or deed of trust and environmental indemnity agreement for each
Site.

(e)Security agreements from each person having an interest in the personal
property Collateral, including all persons named as franchisees of each Site.

(f)A request for all advances to be funded on the Closing Date, on Lender’s
prescribed form.

4.No Material Adverse Effects.  Lender shall have determined that no Material
Adverse Effect has occurred since issuance of the Commitment and that there are
no facts or circumstances existing and not previously disclosed in writing to
Lender with respect to any Credit Party; the Collateral; the seller, if any, of
the Collateral; any other person representing or otherwise acting on behalf of
any Credit Party, or the Loan that, in Lender’s sole judgment, are inconsistent
in a material and adverse manner with any such information disclosed to Lender
prior to issuance of the Commitment that, if known at the time of issuance,
would have caused Lender not to issue the Commitment.  “Material Adverse Effect”
means any fact, event, circumstance or other effect (including changes in market
conditions), whether foreseeable or unforeseeable, that alone or in combination
with other facts, events, circumstances, or effects occurring or existing
concurrently with such fact, event, circumstance, or effect results in or
causes, or could reasonably be expected to result in or cause, a material
adverse change in any of (a) the condition (financial or otherwise), business,
performance, operations or assets of any Credit Party; (b) the ability of any
Credit Party to perform its obligations under any Loan Document; (c) the
validity or enforceability of any Loan Document or the rights and remedies of
Lender under any Loan Document; or (d) the Collateral, Lender’s liens in the
Collateral, or the priority of such liens.



 

FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

 

 

22601107

 

--------------------------------------------------------------------------------

 

5.Financing Statements.  Lender shall have received evidence that appropriate
UCC financing statements have been properly filed, such that Lender has a
perfected first lien security interest in all personal property Collateral.

6.Deliverables.  Borrower shall have delivered to Lender, or Lender shall
otherwise have obtained, and Lender shall have approved, the following, together
with such other information and documentation as Lender may reasonably require,
all at Borrower’s expense:

(a)Pay-Off Letters and Lien Terminations.  (i) Evidence that all existing liens
encumbering any Collateral, including liens to be paid from the initial funding
of the Loan, have been released; or (ii) pay-off letters with respect to such
liens, except for such liens as Lender has agreed may remain and that have been
subordinated to the Loan and Lender’s liens on terms and conditions satisfactory
to Lender.

(b)Evidence that Existing Debt Paid.  Evidence that all outstanding seller
financing, indebtedness owed to any of Borrower’s shareholders, members,
partners, or principals and all other indebtedness owed to any third party,
excluding indebtedness held by Lender or its affiliates, has been paid in full.

(c)Insurance.  Evidence that all insurance that Borrower is required to have at
closing has been obtained, is in full force and effect, and complies with the
requirements of the Loan Documents.

(d)Approval of Other Agreements.  Acceptable agreements with third parties
necessary to operate each Site, including license, franchise or management
agreements.  All such agreements shall be in full force and effect, in
Borrower’s name, with expiration dates, including all renewal and extension
options, of not less than the maturity date for the Loan, and the non-borrower
third party to such agreements shall have delivered to Lender such executed
subordination agreements, collateral assignments, comfort letters, status
certificates, and consents, as Lender may require.

(e)Appraisal.  An appraisal, dated no more than 60 days before closing, that
complies with applicable law and any additional Lender requirements, performed
by state certified appraisers selected by Lender, for each Site for which Lender
requires an appraisal.  Lender will order each appraisal.

(f)Survey.  An ALTA survey by a licensed surveyor acceptable to Lender, dated no
more than 60 days before closing, for each Site where Lender requires a survey,
certified to Lender and the title company.

(g)Purchase Agreement.  For each Site that is to be acquired by Borrower and
financed by Lender at closing, the complete purchase agreement and all related
documents.

(h)Legal Opinions.  Such legal opinions as Lender may reasonably require, in
form and substance and from counsel reasonably satisfactory to Lender.

(i)Guarantor Financial Information.  Signed financial statements for each
Guarantor for the most recent fiscal year

(j)Solvency Certificate.  A certificate from Borrower, signed by Borrower’s
chief financial officer or other comparable person certifying to Lender that,
both before and immediately after consummation of the transactions contemplated
by the Loan Documents and after giving effect thereto, Borrower is solvent.

(k)Confirmation of Equity.  Information satisfactory to Lender verifying the
source and availability to Borrower of the equity required of Borrower in the
transaction.

7.Title Insurance.  At Borrower’s expense, the mortgage/deed of trust for each
Site shall have been recorded and the title company selected by Lender shall be
unconditionally committed to issue an ALTA lender’s title policy to Lender with
respect to each Site, in such form and amounts and with such endorsements as
Lender requires, insuring that each mortgage/deed of trust is a first priority
lien, subject only to exceptions approved by Lender.

8.Environmental.  Lender shall have approved the environmental condition of each
Site.  Prior to closing, Lender will order an environmental assessment for each
such Site, at Borrower’s expense.  On occasion, additional assessment work will
be required to adequately understand environmental risks, which may include
regulatory office reviews, site inspections, and phase I and/or phase II
subsurface investigations.  If additional work is required and there



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

are no pre-existing phase I and/or phase II reports or if such reports are out
of date (typically six months prior to closing), Lender may order new phase I
and/or phase II reports from Lender approved consultants, at Borrower’s expense.

9.Site Conditions.  Lender shall have approved the location and site
characteristics of each Site.

10.Sites Acquired at Closing.  Lender shall have completed its due diligence
with respect to each Site being acquired at closing; the terms of such
acquisition shall be satisfactory to Lender, and the acquisition of each such
Site shall close concurrently with the closing.

11.Other Conditions.  All other conditions to Lender’s obligations to close the
Loan have been satisfied.





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 



Exhibit 3.1

ORGANIZATIONAL CHART

[ATTACHED]



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 



Exhibit 3.11

capital leases and purchase money indebtedness

None.

FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

Exhibit 10.10

Exhibit 3.14

Franchise Agreement Information

Named Franchisee

Named Franchisor

Franchise Agreement Effective Date

Franchise Agreement Expiration Date

TRS Jax Court, LLC

Marriott International, Inc.

October 1, 2015

February 28, 2028

 

 

 

 

 

FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

 

22601107

--------------------------------------------------------------------------------

 

Exhibit 10.10

Exhibit 3.15

MANAGEMENT Agreement Information

Management Company

Owner

Management Agreement Effective Date

Management Agreement Expiration Date

Peachtree Hospitality Management, LLC

TRS Jax Court, LLC

October 1, 2015

October 1, 2018

 

 

 

FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

 

22601107

--------------------------------------------------------------------------------

 

EXHIBIT 4.15(g)

COMPLIANCE CERTIFICATE FORM

COMPLIANCE CERTIFICATE

 

GE CAPITAL FRANCHISE FINANCE CORPORATION

8377 E. Hartford Drive, Suite 200

Scottsdale, AZ 85255

 

Re:Loan Agreement (the “Agreement”) dated October 2, 2015, between CDOR Jax
Court, LLC, a Delaware limited liability company and TRS Jax Court, LLC, a
Delaware limited liability company (collectively, “Borrower”), and GE Capital
Franchise Finance Corporation, a Delaware corporation (“Lender”).  Capitalized
terms used in this Compliance Certificate and not defined herein have the
meanings given to those terms in the Agreement.

 

The undersigned certifies the following to Lender, as of the date of this
Compliance Certificate:

 

1.The attached Financial Statements are complete and true in all material
respects and have been prepared in accordance with GAAP from period to period
and otherwise in compliance with the requirements stated in the Agreement.

2.Borrower is in compliance with all financial covenants contained in the Loan
Agreement.  Attached hereto as Schedule 1 are the covenant calculations used in
determining compliance with the financial covenants.

3.No Default has occurred that is continuing, except for the following, as to
which Borrower is taking the actions listed in order to cure such Default:  If
none, so state.

DEFAULT

CURE ACTIONS

 

 

 

4.Since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Lender, neither Borrower nor any other Credit Party
has:

(a)Changed its legal name, identity, jurisdiction of incorporation, organization
or formation or organizational structure or formed or acquired any subsidiary
except as follows: __________________;

(b)Acquired the assets of, or merged or consolidated with or into, any Person,
except as follows: ___________________; or

(c)Changed its address or otherwise relocated, except as follows: _____________.

5.All Real Property Impositions that are due and owing have been paid.

6.All fees owed to Franchisor pursuant to the Franchise Agreement that are due
have been paid, and no default has occurred under the Franchise Agreement.

7.The Site passed its latest quality assurance report by Franchisor, except with
respect to the following items: ____________________________. The date of such
report is:  ______, 20__, and the score is: ______.

8.The current Franchisor for the Site is ______________________.

9.The current Manager for the Site is ______________________.





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 



Dated:  ______________, 20__.

 

BORROWER REPRESENTATIVE:

 

CDOR JAX COURT, LLC, a Delaware limited liability company 

 

 

By:  _______________________________________

Printed Name: Corrine L. Scarpello

Its: Vice President

 

FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

Exhibit 10.10

EXHIBIT 4.20

POST-CLOSING REQUIREMENTS

 

 

Requirement

Required Date

1

Establish the Deposit Account and enter into a Deposit Account Control Agreement
with respect to the Deposit Account

December 30, 2015

2

Provide to Lender a fully executed Franchise Agreement and fully executed
franchisor comfort letter for the Site, each in form and substance satisfactory
to Lender

October 8, 2015

3

Replace rooftop HVAC units in a manner satisfactory to Lender

March 29, 2016

4

Establish a business deposit account in Borrower’s name at a U.S. bank and
execute and deliver to Lender such authorizations and agreements as Lender may
require to establish that Payments shall be made by ACH debit from such deposit
account

October 9, 2015

5

Provide to Lender written verification satisfactory to Lender that each Policy
provides that it cannot be substantially modified without at least 30 days’
prior written notice to Lender (10 days for non-payment)

October 31, 2015

 





FINAL EXECUTION COPY

1011-9.17.14Loan ID No.:  012680358

 

 

22601107

 

22601107

 

--------------------------------------------------------------------------------

 



EXHIBIT 8.1

SCHEDULE OF DEFINED TERMS

12.Defined Terms.  The following terms have the meanings set forth below: 

“Affiliate” means, with respect to a Person, each officer, director, manager,
general partner, or joint-venturer of such Person and any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.

“Applicable Law” means, as to a Person, any law (statutory or common),
ordinance, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or Government Authority, in each case applicable
to or binding on such Person or any of its assets or to which such Person or any
of its assets is subject.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in Phoenix, Arizona or New
York, New York.

“Capital Lease” means any lease or similar arrangement that is classed as a
capital lease pursuant to GAAP.

“Cash Sweep Debt Yield”  means, with respect to the 12-month period of time
immediately preceding the date of determination, the percentage, calculated for
Borrower and College Park Borrower, on a consolidated basis, for such time
period, each as determined in accordance with GAAP and calculated according to
the Uniform System of Accounts for Hotels, of:  (a) the sum of net income (or
loss), interest expense, income taxes, depreciation, amortization, management
fees, and replacement reserves, minus 4% of total revenues as an assumed reserve
for replacement (or actual reserve for replacement if greater) and 3% of total
revenues as an assumed management fee (or actual management fee if greater), but
less non-recurring miscellaneous income and plus non-recurring miscellaneous
expense (as allowed by Lender); to (b) the outstanding aggregate principal
amount of the Loan and the College Park Loan as of the date of determination.

“Collateral” means all real and personal property, tangible and intangible, as
to which Lender is granted a Lien pursuant to any Loan Document, and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a Lien in favor of Lender
securing the Obligations, with references to “Collateral” to include all or any
portion of or interest in any of the Collateral.

“College Park Borrower” means, individually and collectively, CDOR Atl Indy,
LLC, a Delaware limited liability company, and TRS Atl Indy, LLC, a Delaware
limited liability company.

“College Park Loan” means that certain loan evidenced by a Loan Agreement dated
of even date herewith from Lender to College Park Borrower in the maximum
principal amount of $7,000,000.

“College Park Site” means the hotel property located at 1776 Harvard Ave.,
College Park, Georgia 30337, including the buildings and improvements thereon
and the rights and privileges appurtenant thereto, which secures the Obligations
of College Park Borrower with respect to the College Park Loan.

“Consolidated Post-Compensation FCCR” means, with respect to the 12-month period
ending on the measurement date, the ratio, calculated for Borrower and College
Park Borrower, on a consolidated basis, for such time period, each as determined
in accordance with GAAP and calculated according to the Uniform System of
Accounts for Hotels, of:  (i) the sum of net income (or loss), interest expense,
income taxes, depreciation, amortization, Operating Lease Expenses, management
fees and replacement reserves, minus 4% of total revenues as an assumed reserve
for replacement (or actual reserve for replacement if greater) and minus 3% of
total revenues as an assumed management fee (or actual management fee if
greater) but less non-recurring miscellaneous income and plus non-recurring
miscellaneous expense (as allowed by Lender), and plus or minus during the four
quarterly 12-month measurements following the Closing Date, any adjustments (as
required or allowed by Lender in its sole discretion) to reflect combination of
seller historical financial statement and Borrower’s and College Park Borrower’s
historical financial statements, minus increases in officer or equity owner loan
receivables and minus dividends or distributions not otherwise expensed on the
applicable income statement(s); to (ii) the sum of Operating Lease Expenses,
scheduled principal payments on long term debt, the current portion of all
Capital Leases, the current portion of purchase money Indebtedness, and interest
expense (excluding non-cash interest expense and amortization of non-cash
financing expenses).





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking
(other than a Loan Document) to which such Person is a party or by which it or
any of its property is bound or subject, including the Franchise Agreement and
the Management Agreement.

“Control” and “Controlled” means possession of either (a) the power to vote, or
the beneficial ownership of, any class of voting securities (or other ownership
interests) of such Person; or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Credit Party” means Borrower, each Guarantor and each other Person (other than
Lender or any other Person that is not an Affiliate of Borrower) that is or may
become a party to this Agreement or any other Loan Document.

“Default” means any Event of Default (as defined in Article 6) or any event or
circumstance that, with the passage of time or the giving of notice or both,
would (if not waived, cured or otherwise remedied during such time) become an
Event of Default.

“Default Rate” means as defined in the Note.

“Franchise Agreement” means the franchise agreement, license agreement, or
similar agreement relating to a particular Site, granted by the franchisor or
licensor named in such agreement (“Franchisor”), together with all amendments,
assignments, restatements, extensions, supplements, and exhibits thereto, that
grants to Borrower the right to develop and operate such Site as the Permitted
Concept.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other entity as may be in
general use by significant segments of the accounting profession that are
applicable to the circumstances as of the date of determination.

“Government Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty” means a guaranty agreement pursuant to which one or more Persons
(each, a “Guarantor”, with references in the Loan Documents to “Guarantor” to
mean and include each such Guarantor) guarantees payment and performance of all
of the Obligations, subject to the limitations set forth therein.

“Indebtedness” means, without duplication, all of the following, whether or not
matured:  (a) indebtedness for borrowed money, including the outstanding
balances of any revolving lines of credit; (b) obligations evidenced by bonds,
debentures, notes, or similar instruments; (c) reimbursement and other
obligations with respect to letters of credit and acceptances; (d) obligations
representing the deferred purchase price of property or services; (e)
obligations created or arising under any conditional sale or other title
retention agreement; (f) obligations with respect to Capital Leases; and (g) any
other obligation for borrowed money or other financial accommodation (direct or
contingent), whether evidenced by a note, instrument, guaranty or other writing
and whether contingent, unliquidated or disputed.

“Lender Party” means each of Lender and its Affiliates.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, fines, penalties, sanctions, costs, fees, Taxes,
commissions, charges, disbursements and expenses, in each case of any kind or
nature, including fees, charges and disbursements of financial, legal and other
advisors and consultants (including those incurred in connection with responding
to subpoenas or other discovery requests, third party or otherwise) and
including interest accrued thereon or as a result thereof, whether joint or
several, and whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest, including purchase money security interests, and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

or other title retention agreement, the interest of a lessor under a Capital
Lease and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.

“Loan Documents” means, collectively, this Agreement; the Note; the Guaranty;
the Mortgage; and each security agreement, management agreement subordination,
environmental indemnity agreement, Closing Draw Request, cross-default and/or
cross-collateral agreement, and each other document or instrument now or
hereafter executed and delivered by any Credit Party in connection with the
Loan or any of the foregoing, with references in the Loan Documents to a
particular Loan Document to mean such Loan Document, as it may be amended,
restated, supplemented, extended or renewed from time to time.  Each Exhibit,
Schedule, Table,  or Appendix attached to a Loan Document is an integral part of
such Loan Document, the same as if set forth in full in the body thereof.

“Management Agreement” means the management or similar agreement with the
manager named in such agreement (“Manager”), together with all amendments,
assignments, restatements, extensions, supplements, and exhibits thereto and
relating to a particular Site, granting Manager the right to manage and operate
such Site as the Permitted Concept.

“Material Adverse Effect” means any fact, event, circumstance or other effect
(including changes in market conditions), whether foreseeable or unforeseeable,
that alone or in combination with other facts, events, circumstances, or effects
occurring or existing concurrently with such fact, event, circumstance, or
effect results in or causes, or could reasonably be expected to result in or
cause, a material adverse change in any of (a) the condition (financial or
otherwise), business, performance, operations or assets of any Credit Party; (b)
the ability of any Credit Party to perform its obligations under any Loan
Document; (c) the validity or enforceability of any Loan Document or the rights
and remedies of Lender under any Loan Document; or (d) the Collateral, Lender’s
Liens in the Collateral, or the priority of such Liens.

“Mortgage” means each mortgage, deed of trust, or similar document granting a
Lien to Lender, now or hereafter encumbering any of the Collateral, with
references in the Loan Documents to “Mortgage” being to each such Mortgage.

“Obligations” means all amounts, obligations, liabilities, covenants and duties
of every type and description (including for the payment of money), owing by any
Credit Party to any Lender Party arising out of, under, or in connection with
any Loan Document or Related Agreements, whether direct or indirect, absolute or
contingent, due or to become due, liquidated or not, now existing or hereafter
arising, however acquired, and whether or not evidenced by any instrument.

“Operating Lease Expenses” means all rent paid in cash, including any percentage
rent (but excluding from “rent” any Taxes, insurance, common area maintenance,
or other similar charges even if denominated as “rent”), incurred by Borrower
with respect to any and all operating leases or subleases (other than the TRS
Lease) during the period of determination, all determined in accordance with
GAAP.

“Owner” means CDOR Jax Court, LLC, a Delaware limited liability company.

“Permitted Concept” means the concept set forth for a particular Site in the
Collateral Table or such other concept as may be approved by Lender in its sole
discretion for a particular Site.

“Permitted Exceptions” means (a) the Liens and security interests created by any
of the Loan Documents, (b) all Liens and other matters disclosed in the title
insurance policy relating to the Site, (c) Liens, if any, for Taxes imposed by
any Governmental Authority not yet due or delinquent, (d) mechanic’s or
materialmen’s liens being contested as permitted by the Mortgage, (e) Capital
Leases permitted in this Agreement, and (f) bankers’ liens, rights of setoff and
other similar liens existing solely with respect to cash and other investments
on deposit in one or more accounts maintained by or on behalf of Borrower, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, solely securing amounts owing to
such bank with respect to cash management and operating account arrangements,
and which such accounts are held and maintained in accordance with the terms of
the Loan Documents.

“Person” means any individual, partnership, corporation, business trust, public
benefit corporation, joint stock company, estate, association, firm, enterprise,
trust, limited liability company, unincorporated association, joint venture and
any other entity or Government Authority.





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

“Qualified Transferee” means a Person for whom Lender shall have received
evidence (satisfactory to Lender in its sole discretion) that such Person
satisfies all AML Requirements and is otherwise in compliance with all
provisions applicable to an AML Party as set forth in either Section 3.9 or
Section 4.14.

 “Related Agreement” means each agreement, document, and instrument, other than
the Loan Documents, now or hereafter existing between, or by, any Credit Party
or Affiliate of a Credit Party (including as a successor in interest) and, or
for the benefit of, Lender or any Lender Affiliate (including, in each case, as
a successor in interest), relating to the following described loan(s), as any
such agreement, document, or instrument may be amended, restated, supplemented,
extended or renewed from time to time, with references in the Loan Documents to
“Related Agreement” to mean each identified Related Agreement.

Related Agreement Loans

#

Loan ID No.

Borrower

Lender

Secured by Hotel Property At

Original Loan Amount

1.

012680371

CDOR Atl Indy, LLC, a Delaware limited liability company, and TRS Atl Indy, LLC,
a Delaware limited liability company

GE Capital Franchise Finance Corporation, a  Delaware corporation

1776 Harvard Ave., College Park,  Georgia 30337

$5,000,000 

2.

012680404

CDOR Atl Indy, LLC, a Delaware limited liability company, and TRS Atl Indy, LLC,
a Delaware limited liability company

GE Capital Franchise Finance Corporation, a  Delaware corporation

1776 Harvard Ave., College Park, Georgia 30337

$2,000,000 

 

“Site”  means the hotel property described in the Collateral Table, including
the buildings and improvements thereon and the rights and privileges appurtenant
thereto.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature; and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“TRS Lease”  means the Master Lease Agreement dated October 1, 2015, by Owner,
as lessor, and TRS Lessee, as lessee.

“TRS Lessee” means TRS Jax Court, LLC, a Delaware limited liability company.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Arizona.

13.Interpretative Rules.  Unless otherwise expressly provided or the context may
otherwise require:  (a) the words “hereof”, “herein”, “hereunder” and words of
similar import, when used in a Loan Document, shall refer to such Loan Document
as a whole and not to any particular provision hereof or thereof; (b) in the
computation of time periods from a specified date to a later specified date, the
term “from” means “from and including” and the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including” and the term
“including” means “including without limitation”; (c) the term “incur” means
incur, create, make, issue, assume or otherwise become directly or indirectly
liable in respect of or responsible for, in each case whether directly or
indirectly, and the terms “incurrence” and “incurred” and similar derivatives
shall have correlative meanings; (d) the term “sole” means “sole and absolute”;
(e) Article, Section, subsection, clause, Appendix, Exhibit, Schedule, and Table
references in a Loan Document are to such items in or attached to such Loan
Document; (f) references to a Loan Document include all exhibits, schedules, and
appendices thereto and, unless Lender’s consent is required therefor but was not
obtained, any amendment, restatement, or supplement thereto; (g) references to
any statute, law, ordinance, regulation or rule are to such statute, law,
ordinance, regulation or rule, as modified from time to time and to any
successor to any such statute, law, ordinance, regulation or rule, in each case
as in effect at the time any such reference is operative; (h) Article, Section,
subsection,



FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------

 

Appendix, Exhibit, Schedule and Table titles and other divisions contained in
any Loan Document are without substantive meaning or content of any kind and are
not a part of the agreement between the parties; (i)  the meaning of any term
defined (including by reference) in any Loan Document shall be equally
applicable to both the singular and plural forms of such term; and (j)
references to days, months, and years are to calendar days, months, or years,
unless otherwise defined.





FINAL EXECUTION COPYLoan ID No.:  012680358

22601107

--------------------------------------------------------------------------------